    18-23538-rdd          Doc 5031          Filed 08/29/19 Entered 08/29/19 15:03:24                   Main Document
                                                         Pg 1 of 47
                                                         Hearing Date and Time: October 23, 2019 at 10:00 a.m. (Eastern Time)
                                                           Response Deadline: September 19, 2019 at 4:00 p.m. (Eastern Time)

    THIS OMNIBUS OBJECTION SEEKS TO RECLASSIFY CERTAIN FILED PROOFS OF
 CLAIM AS GENERAL UNSECURED CLAIMS. PARTIES RECEIVING THIS NOTICE OF THE
  DEBTORS’ FIFTH OMNIBUS OBJECTION TO CLAIMS SHOULD REVIEW THE OMNIBUS
OBJECTION TO DETERMINE IF THEIR NAME(S) AND/OR CLAIM(S) ARE LOCATED IN THE
  OMNIBUS OBJECTION, AND/OR THE EXHIBIT ATTACHED THERETO, TO DETERMINE
          WHETHER THIS OMNIBUS OBJECTION AFFECTS THEIR CLAIM(S).

                          IF YOU HAVE QUESTIONS, PLEASE CONTACT
                   DEBTORS’ COUNSEL, KYLE J. TUMSUDEN, ESQ., AT (212) 310-8125.

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Jacqueline Marcus
Garrett A. Fail
Sunny Singh

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- x
In re                                                         :              Chapter 11
                                                              :
SEARS HOLDINGS CORPORATION, et al., :                                        Case No. 18-23538 (RDD)
                                                              :
                  Debtors. 1                                  :              (Jointly Administered)
------------------------------------------------------------- x

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are
as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546); Sears
Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC (3718); A&E
Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service,
LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626);
Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home &
Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182);
Sears Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears
Roebuck Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626); SYW
Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None);
California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc.
(0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores
of Texas LLC (8915); MyGofer LLC (5531); Rover Brands Business Unit, LLC (f/k/a Sears Brands Business Unit Corporation)
(4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert
Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
(None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022);
Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.

WEIL:\97078141\5\73217.0004WEIL:\97078141\5\73217.0004
   18-23538-rdd               Doc 5031   Filed 08/29/19 Entered 08/29/19 15:03:24      Main Document
                                                      Pg 2 of 47

          NOTICE OF HEARING ON DEBTORS’ FIFTH OMNIBUS OBJECTION TO
       PROOFS OF CLAIM (RECLASSIFICATION AS GENERAL UNSECURED CLAIMS)

                PLEASE TAKE NOTICE that, on August 29, 2019, Sears Holdings Corporation and
certain of its affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases
(collectively, the “Debtors”) filed the Debtors’ Fifth Omnibus Objection to Proofs of Claim
(Reclassification as General Unsecured Claims) (the “Objection”) with the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”).

               PLEASE TAKE FURTHER NOTICE that the Objection requests that the Bankruptcy
Court reclassify in its entirety one or more proofs of claim listed on Exhibit A annexed to this Notice (the
“Proofs of Claim” or “Claims”), on the ground(s) that such Claim(s) does not satisfy the requirements
for administrative expense priority under section 503(b)(9) of the Bankruptcy Code.

                PLEASE TAKE FURTHER NOTICE that the Court-Ordered Claims Hearing
Procedures (the “Claims Hearing Procedures”), annexed to this Notice as Exhibit B, shall apply and
govern the Objection. The Claims Hearing Procedures provide for certain mandatory actions by claimants
(each, a “Claimant” and collectively, the “Claimants”) within certain time periods. Therefore, please
review the Claims Hearing Procedures carefully. Failure to comply with the Claims Hearing Procedures
may result in the reclassification of a Proof of Claim without further notice to the applicable Claimant(s).

                PLEASE TAKE FURTHER NOTICE that, if Claimant does NOT oppose the
reclassification of its applicable Claim(s), then Claimant does NOT need to file a written response (the
“Response”) to the Objection and Claimant does NOT need to appear at the Hearing (as defined herein).

                PLEASE TAKE FURTHER NOTICE that, if Claimant DOES oppose the
reclassification of its applicable Claim(s), then Claimant MUST file with the Bankruptcy Court and serve
on the parties listed below a Response to the Objection, so as to be filed and received by no later than
September 19, 2019, at 4:00 p.m. (Prevailing Eastern Time) (the “Response Deadline”).

                PLEASE TAKE FURTHER NOTICE that Response(s) to the Objection, if any, must
contain, at a minimum, the following: (i) a caption setting forth the name of the Bankruptcy Court, the
names of the Debtors, the case number and the title of the Objection to which the Response is directed;
(ii) the name of the Claimant and description of the basis for the amount of the Claim; (iii) a concise
statement setting forth the reasons why the Claim should not be reclassified for the reasons set forth in the
Objection, including, but not limited to, the specific factual and legal bases upon which Claimant will rely
in opposing the Objection; (iv) all documentation or other evidence of the Claim, to the extent not included
with the Proof of Claim previously filed with the Bankruptcy Court, upon which Claimant will rely in
opposing the Objection; (v) the address(es) to which the Debtors must return any reply to Claimant’s
Response, if different from that presented in the applicable Proof of Claim; and (vi) the name, address,
and telephone number of the person (which may be Claimant or Claimant’s designated legal
representative) possessing ultimate authority to reconcile, settle, or otherwise resolve the Claim on
Claimant’s behalf.

                PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court will consider a
Response only if the Response is timely filed, served, and received. A Response will be deemed timely
filed, served, and received only if the original Response is actually received on or before the Response
Deadline by (i) the chambers of the Honorable Robert D. Drain, United States Bankruptcy Court for the
Southern District of New York, 300 Quarropas Street, White Plains, New York 10601; (ii) Weil, Gotshal,
WEIL:\97078141\5\73217.0004
                                                        2
   18-23538-rdd               Doc 5031   Filed 08/29/19 Entered 08/29/19 15:03:24     Main Document
                                                      Pg 3 of 47

& Manges LLP, 767 Fifth Avenue, New York, New York 10153 (Attn: Ray C. Schrock, Esq., Jacqueline
Marcus, Esq., Garrett A. Fail, Esq., and Sunny Singh, Esq.), attorneys for the Debtors; and (iii) Akin
Gump Strauss Hauer & Feld LLP, One Bryant Park, New York, New York 10036 (Attn: Philip C. Dublin,
Esq., Ira Dizengoff, Esq., and Sara Lynne Brauner, Esq.), attorneys for the Official Committee of
Unsecured Creditors appointed in these cases.

               PLEASE TAKE FURTHER NOTICE that, except as otherwise permitted under
the Claims Hearing Procedures, a hearing to consider the Objection will be held before the
Honorable Robert D. Drain, United States Bankruptcy Judge, at the United States Bankruptcy Court
for the Southern District of New York, 300 Quarropas Street, White Plains, New York 10601, on October
23, 2019, at 10:00 a.m. (Prevailing Eastern Time) (the “Hearing”). If Claimant files a Response to the
Objection, Claimant should plan to appear at the Hearing. The Debtors, however, reserve the right to
continue the Hearing on the Objection with respect to the Claim(s) that are the subject of such Response.

                PLEASE TAKE FURTHER NOTICE that, if the Bankruptcy Court does NOT reclassify
the Claims listed on Exhibit A, the Debtors retain the right to object on other grounds to the Claim(s) (or
to any other Claim(s) Claimant may have filed) at a later date. Claimant will receive a separate notice of
any such objection(s).

                PLEASE TAKE FURTHER NOTICE that Claimant may participate in the Hearing
telephonically, provided Claimant complies with the Bankruptcy Court’s instructions (including, without
limitation, providing prior written notice to counsel for the Debtors and any statutory committee), which
can be found on the Bankruptcy Court’s website at www.nysb.uscourts.gov.

              PLEASE TAKE FURTHER NOTICE that, if any Claimant wishes to view the complete
Objection, such Claimant can do so for free at https://restructuring.primeclerk.com/sears. Claimants
should not contact the Clerk of the Bankruptcy Court to discuss the merits of their Claims(s).

Dated: August 29, 2019
       New York, New York
                                                    /s/ Garrett A. Fail
                                                   Ray C. Schrock, P.C.
                                                   Jacqueline Marcus
                                                   Garrett A. Fail
                                                   Sunny Singh
                                                   WEIL, GOTSHAL & MANGES LLP
                                                   767 Fifth Avenue
                                                   New York, New York 10153
                                                   Telephone: (212) 310-8000
                                                   Facsimile: (212) 310-8007

                                                   Attorneys for Debtors
                                                   and Debtors in Possession




WEIL:\97078141\5\73217.0004
                                                        3
   18-23538-rdd           Doc 5031          Filed 08/29/19 Entered 08/29/19 15:03:24   Main Document
                                                         Pg 4 of 47

                                                         Exhibit A

                      Schedule of Claims to be Reclassified as General Unsecured Claims




WEIL:\97078141\5\73217.0004WEIL:\97078141\5\73217.0004
                                    18-23538-rdd       Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 5 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit A - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                               Schedule of 503(b)(9) Claims to be Reclassified*
 Ref                                 Proof of Claim No.                              Asserted       Amount Reclassified as
  #        Name of Claimant          to be Reclassified     Asserted Debtor      503(b)(9) Priority General Unsecured Claim                Reason for Proposed Reclassification
   1. 6 SIGMA CONSTRUCTION                  9318        Sears Holdings                  $12,114.06               $12,114.06             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   2. 6 Sigma Construction, LLC             9347        Sears Holdings                   $3,808.99                $3,808.99             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   3. 6 Sigma Construction, LLC             9363        Sears Holdings                   $5,976.67                $5,976.67             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   4. 6 Sigma Construction, LLC             9420        Sears Holdings                   $4,802.25                $4,802.25             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   5. 6 Sigma Construction, LLC             9519        Sears Holdings                   $6,655.88                $6,655.88             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   6. 6 Sigma Construction, LLC             9524        Sears Holdings                  $44,774.10               $44,774.10             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   7. 6 Sigma Construction, LLC             9641        Sears Holdings                  $13,023.69               $13,023.69             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   8. 6 Sigma Construction, LLC             9645        Sears Holdings                   $4,418.25                $4,418.25             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   9. 6 Sigma Construction, LLC             9647        Sears Holdings                   $8,566.71                $8,566.71             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  10. 6 Sigma Construction, LLC             9663        Sears Holdings                   $4,615.97                $4,615.97             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  11. 6 Sigma Construction, LLC             9664        Sears Holdings                   $3,598.20                $3,598.20             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  12. 6 Sigma Construction, LLC             9665        Sears Holdings                   $6,506.70                $6,506.70             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  13. 6 Sigma Construction, LLC             9666        Sears Holdings                   $7,467.31                $7,467.31             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  14. 6 Sigma Construction, LLC             9676        Sears Holdings                $128,396.08               $128,396.08             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  15. AAON, Inc.                            4567        Sears Holdings                $194,966.00               $194,966.00             The Claim relates to goods received by the
                                                        Corporation                                                                     Debtors outside the applicable 20-day window.
  16. Adams, Patricia                       9124        Sears Holdings                   $4,500.00                $4,500.00             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  17. AHS Staffing, LLC (formerly           1227        Sears Holdings                   $5,621.16                $5,621.16             The Claim does not relate to the receipt of
      PharmStat, LLC)                                   Management Corporation                                                          "goods".
  18. Aikins, Scott Richard                 7099        Sears Holdings                     $500.00                  $500.00             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  19. ALEXANDER, FELICIA                   10570        Sears Holdings                 Unliquidated              Unliquidated           The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  20. AWADA, ABESS                         12930        Sears Holdings                   $5,500.00                $5,500.00             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                 1
                                     18-23538-rdd        Doc 5031      Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 6 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                    In re: Sears Holdings Corporation, et al.
Exhibit A - Reclassified Claims                                                                                                                               Case No. 18-23538 (RDD)
                                                                    Schedule of 503(b)(9) Claims to be Reclassified*
 Ref                                     Proof of Claim No.                               Asserted       Amount Reclassified as
  #       Name of Claimant               to be Reclassified     Asserted Debtor       503(b)(9) Priority General Unsecured Claim              Reason for Proposed Reclassification
  21. Barnes, Horace                            6795        Sears Holdings                    $4,000.00                $4,000.00          The Claim does not relate to the receipt of
                                                            Corporation                                                                   "goods".
  22. Barnes, Horace                            8062        Sears Holdings                    $4,000.00                $4,000.00          The Claim does not relate to the receipt of
                                                            Corporation                                                                   "goods".
  23. Basic Research                            5741        Sears Holdings                   $10,404.00               $10,404.00          The Claim relates to goods received by the
                                                            Corporation                                                                   Debtors outside the applicable 20-day window.
  24. Bauer, Joseph                             7736        Sears, Roebuck and Co.            $1,112.00                $1,112.00          The Claim does not relate to the receipt of
                                                                                                                                          "goods".
  25. Benitez Hermanos, Inc.                   1688        Sears Holdings                   $625,555.18                   $625,555.18     The Claim relates to goods received by the
                                                           Corporation                                                                    Debtors outside the applicable 20-day window.
  26. BIRD, ARTHUR & DORIS                     16819       Sears Holdings                    Unliquidated                  Unliquidated   The Claim does not relate to the receipt of
                                                           Corporation                                                                    "goods".
  27. Calamp Wireless Networks                 7876        Sears, Roebuck and Co.           $148,476.19                   $148,476.19     The Claim does not relate to the receipt of
      Corporation                                                                                                                         "goods".
  28. CARILUS, PIERRE                          10913       Sears Protection                  Unliquidated                  Unliquidated   The Claim provides no basis and no support for
                                                           Company (Florida), L.L.C.                                                      the asserted 503(b)(9) priority.
  29. CARLSON PET PRODUCTS                     8914        Sears Holdings                        $610.00                       $610.00    The Claim does not relate to goods received "by
                                                           Corporation                                                                    the Debtors".
  30. Cintas Corporation                       6220        Sears Holdings                      $4,630.92                     $4,630.92    The Claim does not relate to the receipt of
                                                           Corporation                                                                    "goods".
  31. City of Allen, TX - Utility Dept         9882        Sears Holdings                        $451.06                       $451.06    The Claim does not relate to the receipt of
                                                           Corporation                                                                    "goods".
  32. City of Orange                           9253        Sears Holdings                      $1,951.31                     $1,951.31    The Claim does not relate to the receipt of
                                                           Corporation                                                                    "goods".
  33. City of Statesville                      7109        Sears Holdings                     $14,983.17                   $14,983.17     The Claim does not relate to the receipt of
                                                           Corporation                                                                    "goods".
  34. Commercial Solutions, Inc.,              5106        Sears Holdings                     $73,089.09                   $73,089.09     The Claim does not relate to the receipt of
      dba Uncle Sam's Glass &                              Corporation                                                                    "goods".
      Door
  35. Coorun Limited                           12433       Sears Holdings                     $13,087.83                   $13,087.83 The Claim does not relate to goods received "by
                                                           Corporation                                                                the Debtors".
  36. CORDELL, DALE                            14952       Sears Holdings                     $12,065.25                   $12,065.25 The Claim does not relate to the receipt of
                                                           Corporation                                                                "goods".
  37. Crawford, Coy                            12341       Sears, Roebuck and Co.              $2,000.00                    $2,000.00 The Claim does not relate to the receipt of
                                                                                                                                      "goods".
  38. DAVCO MECHANICAL                         8028        Sears, Roebuck and Co.              $9,209.16                    $9,209.16 The Claim relates to goods received by the
      SERVICES LLC                                                                                                                    Debtors outside the applicable 20-day window.
  39. Delta Packaging, Inc.                    8564        Sears Holdings                     $10,088.88                   $10,088.88 The Claim relates to goods received by the
                                                           Corporation                                                                Debtors outside the applicable 20-day window.


* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                    2
                                  18-23538-rdd         Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 7 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit A - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                               Schedule of 503(b)(9) Claims to be Reclassified*
 Ref                               Proof of Claim No.                                Asserted       Amount Reclassified as
  #        Name of Claimant        to be Reclassified      Asserted Debtor       503(b)(9) Priority General Unsecured Claim       Reason for Proposed Reclassification
  40. Delta Packaging, Inc.               8658        Innovel Solutions, Inc.            $1,485.16                $1,485.16 The Claim relates to goods received by the
                                                                                                                              Debtors outside the applicable 20-day window.
  41.   DEWITT & FLO                     16246        Sears Holdings                     $2,700.00                $2,700.00 The Claim does not relate to the receipt of
        HOLLINGSWORTH                                 Corporation                                                             "goods".
  42.   EULER HERMES N.A as              10466        Kmart Corporation                    $364.75                  $364.75 The Claim does not relate to goods received "by
        Agent for KSH BRAND LLC                                                                                               the Debtors".
  43.   EULER HERMES N.A. as             10521        Kmart Holding                        $364.75                  $364.75 The Claim does not relate to goods received "by
        Agent for KSH BRAND LLC                       Corporation                                                             the Debtors".
  44.   FH Group                          1475        Sears, Roebuck and Co.             $2,607.68                $2,607.68 The Claim does not relate to goods received "by
                                                                                                                              the Debtors".
  45.   Foster, Paula & Kenneth          12037        Sears Holdings                     $7,519.00                $7,519.00 The Claim does not relate to the receipt of
                                                      Corporation                                                             "goods".
  46.   Fox, Viola                        6273        Sears Holdings                       $105.47                  $105.47 The Claim does not relate to the receipt of
                                                      Corporation                                                             "goods".
  47.   Gazda, Carol                     16764        Sears Home Improvement           Unliquidated              Unliquidated The Claim provides no basis and no support for
                                                      Products, Inc.                                                          the asserted 503(b)(9) priority.
  48.   Goode, Diahann A                 14736        Sears Home Improvement             $7,213.26                $7,213.26 The Claim does not relate to the receipt of
                                                      Products, Inc.                                                          "goods".
  49.   Goplus Corp                       1795        Sears Holdings                  $656,431.40               $656,431.40 The Claim does not relate to goods received "by
                                                      Corporation                                                             the Debtors".
  50.   Graddy, Harold & Mary            12758        Sears Holdings                       $200.00                  $200.00 The Claim does not relate to the receipt of
                                                      Corporation                                                             "goods".
  51.   Grogg, Norma                     12555        Sears Brands, L.L.C.                 $709.65                  $709.65 The Claim does not relate to the receipt of
                                                                                                                              "goods".
  52.   Hastings Utilities NE            10212        Kmart Corporation                  $2,089.80                $2,089.80 The Claim does not relate to the receipt of
                                                                                                                              "goods".
  53.   HENDERSON, CAROL ANN             18306        Sears Home Improvement            $16,186.00               $16,186.00 The Claim does not relate to the receipt of
                                                      Products, Inc.                                                          "goods".
  54.   Hetmeyer, Elijah                 11365        Sears Holdings                     $1,451.82                $1,451.82 The Claim does not relate to the receipt of
                                                      Corporation                                                             "goods".
  55.   Hunt & Sons                       7955        California Builder                 $9,568.76                $9,568.76 The Claim does not relate to the receipt of
                                                      Appliances, Inc.                                                        "goods".
  56.   HUNTER, LYNN                     11728        Kmart Holding                        $358.00                  $358.00 The Claim does not relate to the receipt of
                                                      Corporation                                                             "goods".
  57.   Industrias De Moveis Rotta        2686        Sears, Roebuck de               $108,315.07               $108,315.07 The Claim relates to goods received by the
        Ltda                                          Puerto Rico, Inc.                                                       Debtors outside the applicable 20-day window.
  58.   Ingenico Inc.                    18689        Sears Holdings                     $9,742.50                $9,742.50 The Claim does not relate to the receipt of
                                                      Management Corporation                                                  "goods".
  59.   Inna Maze                        15903        Sears Holdings                     $1,232.00                $1,232.00 The Claim does not relate to the receipt of
                                                      Corporation                                                             "goods".
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                 3
                                  18-23538-rdd         Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 8 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit A - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                                Schedule of 503(b)(9) Claims to be Reclassified*
 Ref                                 Proof of Claim No.                               Asserted       Amount Reclassified as
  #        Name of Claimant          to be Reclassified     Asserted Debtor       503(b)(9) Priority General Unsecured Claim                 Reason for Proposed Reclassification
  60. INTEGRATED SERVICE                   10449        Sears Holdings                 $201,153.81               $201,153.81             The Claim does not relate to the receipt of
      MGT LLC                                           Corporation                                                                      "goods".
  61. Jabtec, LLC                           5200        Sears Holdings                    $8,302.50                $8,302.50             The Claim relates to goods received by the
                                                        Corporation                                                                      Debtors outside the applicable 20-day window.
  62. JET COLLECTION CORP.                  462         Sears Holdings                 $592,276.78               $592,276.78             The Claim relates to goods received by the
                                                        Corporation                                                                      Debtors outside the applicable 20-day window.
  63. Joiner, Candis                        6984        Sears Holdings                       $15.00                   $15.00             The Claim does not relate to the receipt of
                                                        Corporation                                                                      "goods".
  64. JS-Fantasy, Inc.                      876         Sears Holdings                 $251,585.91               $251,585.91             The Claim relates to goods received by the
                                                        Corporation                                                                      Debtors outside the applicable 20-day window.
  65. Juan, Angeles                        13155        Sears, Roebuck and Co.              $800.00                  $800.00             The Claim does not relate to the receipt of
                                                                                                                                         "goods".
  66. KC Tool, LLC                          2962          Sears Holdings                         $864.48                       $864.48   The Claim does not relate to goods received "by
                                                          Corporation                                                                    the Debtors".
  67. Kingswell, Inc.                      10816          Sears Holdings                       $1,208.40                     $1,208.40   The Claim relates to goods received by the
                                                          Corporation                                                                    Debtors outside the applicable 20-day window.
  68. KTM Ventures LLC dba                  2968          Sears Holdings                       $2,599.04                     $2,599.04   The Claim does not relate to goods received "by
      USAetail                                            Corporation                                                                    the Debtors".
  69. KTM Ventures LLC dba                 10568          Sears Holdings                       $2,599.04                     $2,599.04   The Claim does not relate to goods received "by
      USAetail                                            Corporation                                                                    the Debtors".
  70. Kulzer Limited                       12432          Sears Holdings                      $47,512.95                   $47,512.95    The Claim does not relate to goods received "by
                                                          Corporation                                                                    the Debtors".
  71. L&K PARTNERS INC.                    14034          Sears Holdings                    $104,697.78                   $104,697.78    The Claim does not relate to the receipt of
                                                          Management Corporation                                                         "goods".
  72. La Ornamental & Rack Corp            11137          Sears Holdings                       $2,966.67                     $2,966.67   The Claim does not relate to goods received "by
                                                          Management Corporation                                                         the Debtors".
  73. LDC ENTERPRISE INC.                  12819          Sears Holdings                      $52,653.72                   $52,653.72    The Claim relates to goods received by the
      LTD.                                                Corporation                                                                    Debtors outside the applicable 20-day window.
  74. LOPEZ, JESSE                          7114          Sears Holdings                       $1,125.00                     $1,125.00   The Claim does not relate to the receipt of
                                                          Corporation                                                                    "goods".
  75. Lucinbill, Inc.                       2127          Sears Holdings                         $525.00                       $525.00   The Claim does not relate to the receipt of
                                                          Management Corporation                                                         "goods".
  76. MARRO, GREG                          18360          Sears Home Improvement                 $500.00                       $500.00   The Claim does not relate to the receipt of
                                                          Products, Inc.                                                                 "goods".
  77. Martinez Cabrera, Juan                7599          Sears Holdings                       $2,322.00                     $2,322.00   The Claim provides no basis and no support for
                                                          Corporation                                                                    the asserted 503(b)(9) priority.
  78. MAURICIO PLUMBING                    18643          Sears Holdings                      $11,113.00                   $11,113.00    The Claim does not relate to the receipt of
      SERVICES                                            Management Corporation                                                         "goods".
  79. MCCOY, JACKIE                        15847          Sears Home Improvement               $1,116.00                     $1,116.00   The Claim does not relate to the receipt of
                                                          Products, Inc.                                                                 "goods".
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                   4
                                   18-23538-rdd        Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 9 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit A - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                           Schedule of 503(b)(9) Claims to be Reclassified*
 Ref                            Proof of Claim No.                               Asserted       Amount Reclassified as
  #        Name of Claimant     to be Reclassified     Asserted Debtor       503(b)(9) Priority General Unsecured Claim                     Reason for Proposed Reclassification
  80. McKently Malak Architects,       5100        Sears Holdings                   $23,562.29               $23,562.29                 The Claim does not relate to the receipt of
      Inc.                                         Corporation                                                                          "goods".
  81. McNaughton, Kevin               10443        Sears Holdings                      $700.00                  $700.00                 The Claim provides no basis and no support for
                                                   Corporation                                                                          the asserted 503(b)(9) priority.
  82. Mei-Yip, Cindy                  15431        Sears Holdings                      $475.00                  $475.00                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  83. Membrila, Tomas                  1460        Sears Holdings                      $201.63                  $201.63                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  84. MICROSYSTEMS INC                12768        Sears Holdings                    $3,500.00                $3,500.00                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  85. Mike Media Group Inc             1566        Sears Holdings                    $6,000.00                $6,000.00                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  86. MIRJALILI, EBRAHIM              18184        Sears Holdings                    $4,162.38                $4,162.38                 The Claim provides no basis and no support for
                                                   Corporation                                                                          the asserted 503(b)(9) priority.
  87. MITCHELL, SHAWNA                13674        Sears Holdings                  Unliquidated              Unliquidated               The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  88. Moore, Arlene M                 17020        Sears Home Improvement            $8,313.78                $8,313.78                 The Claim does not relate to the receipt of
                                                   Products, Inc.                                                                       "goods".
  89. Morales, Betty                   7626        Sears Holdings                    $2,100.00                $2,100.00                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  90. MOROZ, NATALIE &                14191        Sears Home Improvement           $22,421.76               $22,421.76                 The Claim does not relate to the receipt of
      GEORGE                                       Products, Inc.                                                                       "goods".
  91. Mount, Karen                    10458        Sears Holdings                    $8,000.00                $8,000.00                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  92. National Gas & Oil               6396        Sears Holdings                      $125.83                  $125.83                 The Claim does not relate to the receipt of
      Cooperative                                  Corporation                                                                          "goods".
  93. National Subrogation             9065        Sears Holdings                   $12,910.46               $12,910.46                 The Claim does not relate to the receipt of
      Services LLC                                 Corporation                                                                          "goods".
  94. Nelson, Dayna Diane             11373        Sears Holdings                  Unliquidated              Unliquidated               The Claim provides no basis and no support for
                                                   Corporation                                                                          the asserted 503(b)(9) priority.
  95. New Dimensions                   3923        Sears Holdings                      $720.28                  $720.28                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  96. Nichols Paper and Supply,        8941        Sears Holdings                      $856.07                  $856.07                 The Claim relates to goods received by the
      Co.                                          Corporation                                                                          Debtors outside the applicable 20-day window.
  97. Norwood, Starla                 18698        Sears Holdings                    $7,400.00                $7,400.00                 The Claim provides no basis and no support for
                                                   Corporation                                                                          the asserted 503(b)(9) priority.
  98. OAK BROOK MECHANICAL             6139        Kmart Stores of Illinois            $596.00                  $596.00                 The Claim does not relate to the receipt of
      SERVICES, INC.                               LLC                                                                                  "goods".
  99. OWENS III, JOHN WILLIAM          7100        Sears Holdings                      $250.00                  $250.00                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                 5
                                  18-23538-rdd         Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 10 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit A - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                              Schedule of 503(b)(9) Claims to be Reclassified*
Ref                               Proof of Claim No.                                Asserted       Amount Reclassified as
 #        Name of Claimant        to be Reclassified      Asserted Debtor       503(b)(9) Priority General Unsecured Claim       Reason for Proposed Reclassification
100. Pepperidge Farm,                   14464        Kmart Corporation                 $29,233.71               $29,233.71 The Claim relates to goods received by the
     Incorporated                                                                                                            Debtors outside the applicable 20-day window.
101. PNE International LLC               4661        Sears Holdings                     $3,731.58                $3,731.58 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
102. Pocahontas Star Herald              1494        Sears Holdings                     $1,650.00                $1,650.00 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
103. PORTER, CLAYTON                    14201        Sears Home Improvement             $8,634.56                $8,634.56 The Claim does not relate to the receipt of
                                                     Products, Inc.                                                          "goods".
104. PRAIRIE ELECTRIC                    3140        Sears Holdings                     $3,823.42                $3,823.42 The Claim does not relate to the receipt of
     COMPANY INC                                     Corporation                                                             "goods".
105. Prairie Electric Company Inc       10987        Sears Holdings                    $10,961.68               $10,961.68 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
106. Premier Water Systems               7185        Sears Holdings                     $5,164.51                $5,164.51 The Claim does not relate to goods received "by
                                                     Corporation                                                             the Debtors".
107. PUCELY, JOEL                        7102        Sears Holdings                       $400.00                  $400.00 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
108. Qassis, Ureib                      15874        Kmart Corporation                Unliquidated              Unliquidated The Claim provides no basis and no support for
                                                                                                                             the asserted 503(b)(9) priority.
109. QFS Quality for Sale                5272        Sears Holdings                    $89,297.76               $89,297.76 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
110. Qualimax Marketing Inc              2321        Sears Holdings                     $1,499.44                $1,499.44 The Claim does not relate to goods received "by
                                                     Corporation                                                             the Debtors".
111. Qualimax Marketing Inc             19123        Sears Holdings                     $1,499.44                $1,499.44 The Claim does not relate to goods received "by
                                                     Corporation                                                             the Debtors".
112. Ranscapes, Inc.                     7732        Sears Holdings                     $5,550.04                $5,550.04 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
113. Red Bull Distribution              11788        Sears Holdings                    $21,794.39               $21,794.39 The Claim relates to goods received by the
     Company, Inc                                    Corporation                                                             Debtors outside the applicable 20-day window.
114. REGIS ELECTRIC LLC                 16323        Kmart Corporation                  $1,463.54                $1,463.54 The Claim does not relate to the receipt of
                                                                                                                             "goods".
115. Residential Builders                7564        California Builder                 $8,500.00                $8,500.00 The Claim does not relate to the receipt of
     Association (RBA)                               Appliances, Inc.                                                        "goods".
116. ReviewTrackers Inc                  477         Sears Holdings                     $2,128.31                $2,128.31 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
117. Rhett PDX LLC                      11539        Sears Holdings                     $2,751.39                $2,751.39 The Claim does not relate to goods received "by
                                                     Corporation                                                             the Debtors".
118. Rodriguez Santos, Antonia          19030        Sears Holdings                    $15,725.00               $15,725.00 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
119. RTH Mechanical Services,            5634        Sears Holdings                       $730.00                  $730.00 The Claim does not relate to the receipt of
     Inc                                             Corporation                                                             "goods".
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                 6
                                   18-23538-rdd        Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 11 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                    In re: Sears Holdings Corporation, et al.
Exhibit A - Reclassified Claims                                                                                                                               Case No. 18-23538 (RDD)
                                                               Schedule of 503(b)(9) Claims to be Reclassified*
Ref                                  Proof of Claim No.                              Asserted       Amount Reclassified as
 #       Name of Claimant            to be Reclassified     Asserted Debtor      503(b)(9) Priority General Unsecured Claim                   Reason for Proposed Reclassification
120. Rubio, Mauricio                        6969        Sears Holdings                  $11,113.00               $11,113.00               The Claim does not relate to the receipt of
                                                        Management Corporation                                                            "goods".
121. Rubio, Mauricio                        9957        Sears Holdings                  $11,113.00               $11,113.00               The Claim does not relate to the receipt of
                                                        Management Corporation                                                            "goods".
122. RUSH, ADRIENNE                        12618        Sears Holdings                  $10,810.00               $10,810.00               The Claim does not relate to the receipt of
                                                        Management Corporation                                                            "goods".
123. SABRINIS ROYAL TREATS                 18862        Kmart Corporation                $8,290.00                $8,290.00               The Claim relates to goods received by the
     LLC                                                                                                                                  Debtors outside the applicable 20-day window.
124. Sabrinis Treats                        4586          Kmart Corporation                    $8,280.00                     $8,280.00    The Claim relates to goods received by the
                                                                                                                                          Debtors outside the applicable 20-day window.
125. Service 1 Electric                      803          Sears Holdings                       $1,015.00                     $1,015.00    The Claim does not relate to the receipt of
                                                          Corporation                                                                     "goods".
126. Shaifah Salahuddin                    16579          Kmart Holding                      Unliquidated                  Unliquidated   The Claim provides no basis and no support for
                                                          Corporation                                                                     the asserted 503(b)(9) priority.
127. Shoezoo.com LLC                        3917          Sears Holdings                       $7,804.73                     $7,804.73    The Claim does not relate to goods received "by
                                                          Corporation                                                                     the Debtors".
128. Silver Springs Bottled Water            711          Sears Holdings                      $39,223.44                   $39,223.44     The Claim does not relate to goods received "by
     Co                                                   Corporation                                                                     the Debtors".
129. SILVER SPRINGS                        10290          Sears Holdings                      $39,223.44                   $39,223.44     The Claim does not relate to goods received "by
     BOTTLED WATER CO INC                                 Corporation                                                                     the Debtors".
130. Simpson, Pat                          19213          Sears Home Improvement               $5,000.00                     $5,000.00    The Claim provides no basis and no support for
                                                          Products, Inc.                                                                  the asserted 503(b)(9) priority.
131. SK Jewel Inc.                         13343          Sears Holdings                         $199.99                       $199.99    The Claim does not relate to goods received "by
                                                          Corporation                                                                     the Debtors".
132. Small Engine and Mower                 4654          Sears Holdings                         $200.67                       $200.67    The Claim does not relate to the receipt of
     Services, llc                                        Management Corporation                                                          "goods".
133. Smartek USA Inc                       11018          Sears Holdings                         $512.97                       $512.97    The Claim does not relate to goods received "by
                                                          Corporation                                                                     the Debtors".
134. SMITH, BENNY                          13647          Sears Holdings                       $1,500.00                     $1,500.00    The Claim does not relate to the receipt of
                                                          Corporation                                                                     "goods".
135. SMITH, SHIRLEY                        10799          Sears Holdings                         $119.00                       $119.00    The Claim does not relate to the receipt of
                                                          Corporation                                                                     "goods".
136. Sophias Style Boutique                12790          Sears Holdings                      $27,328.68                   $27,328.68     The Claim does not relate to goods received "by
                                                          Corporation                                                                     the Debtors".
137. SOUTH WATER SIGNS                      9060          Sears Holdings                      $20,640.00                   $20,640.00     The Claim does not relate to the receipt of
                                                          Corporation                                                                     "goods".
138. STAR TRIBUNE MEDIA                     9306          Sears Holdings                       $2,277.25                     $2,277.25    The Claim does not relate to the receipt of
     COMPANY LLC                                          Corporation                                                                     "goods".
139. State Chemical Sales                   7998          Sears, Roebuck de                    $1,244.27                     $1,244.27    The Claim relates to goods received by the
     Company International, Inc.                          Puerto Rico, Inc.                                                               Debtors outside the applicable 20-day window.
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                    7
                                  18-23538-rdd         Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 12 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit A - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                               Schedule of 503(b)(9) Claims to be Reclassified*
Ref                                 Proof of Claim No.                               Asserted       Amount Reclassified as
 #       Name of Claimant           to be Reclassified     Asserted Debtor       503(b)(9) Priority General Unsecured Claim                 Reason for Proposed Reclassification
140. STIPECHE, JUSTO                      18912        Sears Protection                    $562.00                    $562.00           The Claim provides no basis and no support for
                                                       Company                                                                          the asserted 503(b)(9) priority.
141.   Swanier, Ingrid S.                 19379        Sears Home Improvement           $11,818.96                 $11,818.96           The Claim provides no basis and no support for
                                                       Products, Inc.                                                                   the asserted 503(b)(9) priority.
142.   Swanier, Ingrid S.                 19402        Sears Home Improvement           $11,818.96                 $11,818.96           The Claim provides no basis and no support for
                                                       Products, Inc.                                                                   the asserted 503(b)(9) priority.
143.   TAYLOR, CORY                        7093        Sears Holdings                      $500.00                    $500.00           The Claim does not relate to the receipt of
                                                       Corporation                                                                      "goods".
144.   Test Equipment Depot                5235        Sears Holdings                    $2,489.87                  $2,489.87           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
145.   Thasku Joseph, Carmen              19885        Sears Holdings              $15,000,000.00              $15,000,000.00           The Claim relates to goods received by the
       Joseph, and Akimine Walter                      Corporation                                                                      Debtors outside the applicable 20-day window.
146.   The Best Deals For You LLC          2409        Sears Holdings                    $5,712.27                  $5,712.27           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
147.   THE BEST DEALS FOR                  9634        Sears, Roebuck and Co.            $5,712.27                  $5,712.27           The Claim does not relate to goods received "by
       YOU LLC                                                                                                                          the Debtors".
148.   THE CHAMBERLAIN                    13854        Sears Home & Business            $81,635.63                 $81,635.63           The Claim relates to goods received by the
       GROUP, INC                                      Franchises, Inc.                                                                 Debtors outside the applicable 20-day window.
149.   The Deal Rack, LLC                  357         Sears Holdings                    $4,781.49                  $4,781.49           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
150.   The Rockies LLC                       2         Sears Home Improvement            $1,970.75                  $1,970.75           The Claim does not relate to the receipt of
                                                       Products, Inc.                                                                   "goods".
151.   Tomchak, Julie                      6461        Sears Holdings                    $6,900.00                  $6,900.00           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
152.   Tovar, Raquel                      11757        Sears Holdings                      $127.00                    $127.00           The Claim does not relate to the receipt of
                                                       Corporation                                                                      "goods".
153.   Township of Moorestown, NJ          7918        Sears Holdings                      $974.00                    $974.00           The Claim does not relate to the receipt of
                                                       Corporation                                                                      "goods".
154.   TOY2U MANUFACTORY                  15896        Sears, Roebuck and Co.           $30,358.08                 $30,358.08           The Claim relates to goods received by the
       COMPANY LIMITED                                                                                                                  Debtors outside the applicable 20-day window.
155.   Toynk Toys LLC                      848         Sears Holdings                    $4,456.07                  $4,456.07           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
156.   Traddictivas Limited               12481        Sears Holdings                   $81,121.44                 $81,121.44           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
157.   Traddictivas Limited               12493        Sears Holdings                   $81,121.44                 $81,121.44           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
158.   Trapani, Susan                      9670        Sears Holdings                  Unliquidated                Unliquidated         The Claim does not relate to the receipt of
                                                       Corporation                                                                      "goods".
159.   Tri Great International Ltd.        180         Sears, Roebuck and Co.         $181,672.00                 $181,672.00           The Claim relates to goods received by the
                                                                                                                                        Debtors outside the applicable 20-day window.
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                  8
                                  18-23538-rdd         Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 13 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit A - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                            Schedule of 503(b)(9) Claims to be Reclassified*
Ref                              Proof of Claim No.                               Asserted       Amount Reclassified as
 #        Name of Claimant       to be Reclassified     Asserted Debtor       503(b)(9) Priority General Unsecured Claim       Reason for Proposed Reclassification
160. TRI GREAT                          288         Kmart Holding                    $26,352.00               $26,352.00 The Claim relates to goods received by the
     INTERNATIONAL LTD.                             Corporation                                                            Debtors outside the applicable 20-day window.
161. Tribune Publishing Company        16614        Sears, Roebuck and Co.         $105,813.58               $105,813.58 The Claim does not relate to the receipt of
                                                                                                                           "goods".
162. VACCARO, R                        12110        Sears Home Improvement              $500.00                  $500.00 The Claim does not relate to goods received "by
                                                    Products, Inc.                                                         the Debtors".
163. Valassis Direct Mail, Inc.         7961        Sears Holdings                   $11,687.36               $11,687.36 The Claim relates to goods received by the
                                                    Management Corporation                                                 Debtors outside the applicable 20-day window.
164. Valdiva Perez, Leticia             8847        Sears, Roebuck and Co.         $275,000.00               $275,000.00 The Claim does not relate to goods received "by
                                                                                                                           the Debtors".
165. Vibes Media LLC                    4312        Sears Holdings                 $183,729.33               $183,729.33 The Claim does not relate to the receipt of
                                                    Management Corporation                                                 "goods".
166. Violet Limited                    12639        Sears Holdings                   $10,985.21               $10,985.21 The Claim does not relate to goods received "by
                                                    Corporation                                                            the Debtors".
167. W S C                             15040        Sears Holdings                  Unliquidated              Unliquidated The Claim does not relate to the receipt of
                                                    Corporation                                                            "goods".
168. WAGABAZA, WILLIAM                 11259        Sears Holdings                   $12,000.00               $12,000.00 The Claim does not relate to goods received "by
                                                    Corporation                                                            the Debtors".
169. WATSON, VIRGINIA                  12258        Sears Holdings                    $1,400.00                $1,400.00 The Claim does not relate to the receipt of
                                                    Corporation                                                            "goods".
170. Whitebox Multi-Strategy           18127        Kmart Corporation                 $1,979.28                $1,979.28 The Claim does not relate to goods received "by
     Partners, LP as Transferee                                                                                            the Debtors".
     of CRG Financial LLC (As
     Assignee of Topet USA Inc.)
171. Whitebox Multi-Strategy            4547        Sears Holdings                   $92,496.02               $92,496.02 The Claim does not relate to the receipt of
     Partners, LP as Transferee                     Management Corporation                                                 "goods".
     of PeopleShare LLC
172. WILLISTON OBSERVER                13374        Sears Holdings                      $395.00                  $395.00 The Claim does not relate to the receipt of
                                                    Corporation                                                            "goods".
173. Wolfe, Jack Douglas               10255        Sears Holdings                    $9,647.35                $9,647.35 The Claim does not relate to goods received "by
                                                    Corporation                                                            the Debtors".
174. ZOOMUSA                            7972        Sears Holdings                   $17,661.99               $17,661.99 The Claim does not relate to goods received "by
                                                    Corporation                                                            the Debtors".




* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                 9
   18-23538-rdd           Doc 5031          Filed 08/29/19 Entered 08/29/19 15:03:24   Main Document
                                                         Pg 14 of 47

                                                          Exhibit B

                                                  Claims Hearing Procedures




WEIL:\97078141\5\73217.0004WEIL:\97078141\5\73217.0004
     18-23538-rdd         Doc 5031          Filed 08/29/19 Entered 08/29/19 15:03:24                  Main Document
                                                         Pg 15 of 47

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- x
In re                                                         :          Chapter 11
                                                              :
SEARS HOLDINGS CORPORATION, et al., :                                    Case No. 18-23538 (RDD)
                                                              :
                             1
                  Debtors.                                    :          (Jointly Administered)
------------------------------------------------------------- x

                           COURT-ORDERED CLAIMS HEARING PROCEDURES

                The claims hearing procedures (the “Claims Hearing Procedures”) described herein have
been ordered by the United States Bankruptcy Court for the Southern District of New York
(the “Bankruptcy Court”) to apply to the Chapter 11 cases of the Sears Holdings Corporation and its
affiliated debtors (collectively, the “Debtors”).

Claims Hearing Procedures

1.        Pursuant to the Amended Order Implementing Certain Notice and Case Management Procedures,
          entered on November 1, 2018 (ECF No. 405), the Bankruptcy Court established periodic omnibus
          hearings (the “Omnibus Hearings”) in these Chapter 11 cases. The Debtors shall schedule the
          return date for claims objections, omnibus or otherwise, for hearing at Omnibus Hearings or other
          hearings the Debtors may schedule with the Bankruptcy Court.

2.        The Bankruptcy Court may enter an order at the scheduled hearing sustaining an objection to
          proofs of claim (each, a “Proof of Claim”) with respect to which no response (a “Response”) 2 is
          properly filed and served.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are
as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546); Sears
Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC (3718); A&E
Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service,
LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626);
Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home &
Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182);
Sears Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears
Roebuck Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626); SYW
Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None);
California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc.
(0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores
of Texas LLC (8915); MyGofer LLC (5531); Rover Brands Business Unit, LLC (f/k/a Sears Brands Business Unit Corporation)
(4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert
Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
(None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022);
Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
2
  Any information submitted in connection with a Proof of Claim shall be part of the record with respect to the relevant Claim,
and any such information already submitted need not be resubmitted in connection with the Claims Hearing Procedures.

WEIL:\97078141\5\73217.0004WEIL:\97078141\5\73217.0004
     18-23538-rdd             Doc 5031   Filed 08/29/19 Entered 08/29/19 15:03:24         Main Document
                                                      Pg 16 of 47

3.        The hearing to consider an objection to Proofs of Claim as to which a Response is properly filed
          and served (each, a “Contested Claim”) shall be set for a contested hearing (a “Claims Hearing”)
          to be scheduled by the Debtors, in their sole discretion, as set forth herein. The Debtors may
          request that the Bankruptcy Court schedule Claims Hearings on the date and/or time of the
          Omnibus Hearings or at another date and time.

4.        The Debtors shall schedule a Claims Hearing for a Contested Claim as follows:

          (i)        For a non-evidentiary hearing to address whether the Contested Claim has failed to state a
                     claim against the Debtors which can be allowed and should be dismissed pursuant to
                     Bankruptcy Rule 7012 (a “Sufficiency Hearing”), unless the Debtors serve the applicable
                     claimant (the “Claimant”) with a Notice of Merits Hearing (as defined herein), the
                     Sufficiency Hearing shall go forward at the return date set in accordance with paragraph 1
                     of these Claims Hearing Procedures. The legal standard of review that will be applied by
                     the Bankruptcy Court at a Sufficiency Hearing will be equivalent to the standard applied
                     by the Bankruptcy Court upon a motion to dismiss for failure to state a claim upon which
                     relief can be granted.

          (ii)       For an evidentiary hearing on the merits of a Contested Claim (a “Merits Hearing”), the
                     Debtors may, in their sole discretion, serve upon the relevant Claimant, by email or
                     overnight delivery, with a copy to the Creditors’ Committee, and file with the Bankruptcy
                     Court, a notice substantially in the form attached to the Order Approving (I) Claims
                     Objection Procedures, (II) Claims Settlement Procedures, and (III) Claims Hearing
                     Procedures (ECF No. 3014) as Exhibit 2 (a “Notice of Merits Hearing”), at least thirty
                     (30) calendar days prior to the date of such Merits Hearing. The rules and procedures
                     applicable to such Merits Hearing will be set forth in any scheduling order issued by the
                     Bankruptcy Court in connection therewith.

5.        Discovery with respect to a Contested Claim will not be permitted until either: (i) the Bankruptcy
          Court has held a Sufficiency Hearing and determined that the Contested Claim states a claim that
          could be allowed and should not be dismissed pursuant to Bankruptcy Rule 7012; or (ii) the
          Debtors have served on the relevant Claimant a Notice of Merits Hearing with respect to the
          Contested Claim.

6.        The Debtors may file and serve a reply (a “Reply”) to a Response no later than 4:00 p.m.
          (Prevailing Eastern Time) on the day that is at least two (2) business days prior to the date of the
          applicable hearing.

7.        The Debtors, in their sole discretion, are authorized to further adjourn a hearing scheduled in
          accordance herewith at any time by providing notice to the Bankruptcy Court and the Claimant.

8.        Sanctions. The Bankruptcy Court will consider appropriate sanctions, including allowance or
          disallowance of the Contested Claim, if either party does not follow the Claims Hearing
          Procedures.


                                                   BY ORDER OF THE BANKRUPTCY COURT




WEIL:\97078141\5\73217.0004
                                                         2
    18-23538-rdd          Doc 5031      Filed 08/29/19 Entered 08/29/19 15:03:24                      Main Document
                                                     Pg 17 of 47
                                                  Hearing Date and Time: October 23, 2019 at 10:00 a.m. (Eastern Time)
                                                    Response Deadline: September 19, 2019 at 4:00 p.m. (Eastern Time)

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Jacqueline Marcus
Garrett A. Fail
Sunny Singh

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re                                                          :         Chapter 11
                                                               :
SEARS HOLDINGS CORPORATION, et al.,                            :         Case No. 18-23538 (RDD)
                                                               :
                  Debtors.   1                                 :         (Jointly Administered)
----------------------------------------------------------------x

                  DEBTORS’ FIFTH OMNIBUS OBJECTION TO PROOFS OF CLAIM
                    (RECLASSIFICATION AS GENERAL UNSECURED CLAIMS)




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are
as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546); Sears
Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC (3718); A&E
Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service,
LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626);
Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home &
Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182);
Sears Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears
Roebuck Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626); SYW
Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None);
California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc.
(0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores
of Texas LLC (8915); MyGofer LLC (5531); Rover Brands Business Unit, LLC (f/k/a Sears Brands Business Unit Corporation)
(4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert
Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
(None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022);
Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.

WEIL:\97078141\5\73217.0004
   18-23538-rdd           Doc 5031      Filed 08/29/19 Entered 08/29/19 15:03:24          Main Document
                                                     Pg 18 of 47


    THIS OMNIBUS OBJECTION SEEKS TO RECLASSIFY CERTAIN FILED PROOFS
    OF CLAIM AS GENERAL UNSECURED CLAIMS. CLAIMANTS RECEIVING THIS
      OMNIBUS OBJECTION SHOULD LOCATE THEIR NAMES AND CLAIMS ON
            THE EXHIBIT ATTACHED TO THIS OMNIBUS OBJECTION.

                  IF YOU HAVE ANY QUESTIONS, PLEASE CONTACT THE
              DEBTORS’ COUNSEL, KYLE J. TUMSUDEN, ESQ., AT (212) 310-8125.



TO THE HONORABLE ROBERT D. DRAIN,
UNITED STATES BANKRUPTCY JUDGE:

                    Sears Holdings Corporation and its debtor affiliates, as debtors and debtors in possession

in the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully represent as follows in

support of this omnibus objection (the “Objection”):

                                                    Background

                    1.        Beginning on October 15, 2018 (the “Commencement Date”) and continuing

thereafter, each of the Debtors commenced with the United States Bankruptcy Court for the Southern

District of New York (the “Bankruptcy Court”) a voluntary case under chapter 11 of title 11 of the

United States Code (the “Bankruptcy Code”). The Debtors are authorized to continue to operate their

business and manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of

the Bankruptcy Code.

                    2.        On October 24, 2018, the United States Trustee for Region 2 appointed an official

committee of unsecured creditors (the “Creditors’ Committee”). No trustee or examiner has been

appointed in these chapter 11 cases.

                    3.        The Debtors’ chapter 11 cases are being jointly administered for procedural

purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”).

                    4.        On February 8, 2019, the Bankruptcy Court entered the Order (I) Approving the

Asset Purchase Agreement Among Sellers and Buyer, (II) Authorizing the Sale of Certain of the Debtors’

WEIL:\97078141\5\73217.0004
                                                          2
    18-23538-rdd          Doc 5031      Filed 08/29/19 Entered 08/29/19 15:03:24                  Main Document
                                                     Pg 19 of 47

Assets Free and Clear of Liens, Claims, Interests and Encumbrances, (III) Authorizing the Assumption

and Assignment of Certain Executory Contracts, and Leases in Connection Therewith and (IV) Granting

Related Relief (ECF No. 2507), pursuant to which the Debtors sold substantially all their assets to

Transform Holdco LLC.

                    5.        On June 28, 2019, the Bankruptcy Court approved the Debtors’ disclosure

statement (ECF No. 4392) for the Second Amended Joint Chapter 11 Plan of Sears Holdings Corporation

and its Affiliated Debtors (ECF No. 4389).

                    6.        Additional information regarding the Debtors’ business, capital structure, and the

circumstances leading to the commencement of these chapter 11 cases is set forth in the Declaration of

Robert A. Riecker Pursuant to Rule 1007-2 of Local Bankruptcy Rules for Southern District of New York,

sworn on October 15, 2018 (the “Riecker Declaration”) (ECF No. 3). 2

                                                     Jurisdiction

                    7.        This Bankruptcy Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper

before this Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                  Relief Requested

                    8.        The Debtors file this Objection pursuant to section 502 of the Bankruptcy Code and

Bankruptcy Rule 3007, seeking entry of an order, substantially in the form annexed to the Objection as

Exhibit B (the “Proposed Order”), reclassifying the asserted administrative expense, priority, or secured

amounts of the Claims, as listed on Exhibit A annexed to the Objection (the “Reclassified Claims”), as

General Unsecured Claims (as defined in the Second Amended Joint Chapter 11 Plan of Sears Holdings

Corporation and its Affiliated Debtors (ECF No. 4041).




2
  Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms in the
Riecker Declaration.

WEIL:\97078141\5\73217.0004
                                                            3
   18-23538-rdd           Doc 5031       Filed 08/29/19 Entered 08/29/19 15:03:24            Main Document
                                                      Pg 20 of 47

                    9.        The Debtors also preserve their rights to later object to any Reclassified Claim as

to which the Bankruptcy Court does not grant the relief requested herein on any other basis. This

Objection does not constitute an admission or acknowledgement by the Debtors that any of the

Reclassified Claims should be allowed.

                    10.       To the extent the grounds for objecting herein are beyond the scope of those set

forth in Bankruptcy Rule 3007(d), the Debtors seek permission to file this Objection to ease the

administrative and financial burdens attendant to filing separate objections to each of the Claims herein

on the same grounds.

              The Reclassified Claims Should Be Reclassified as General Unsecured Claims

                    11.       A filed proof of claim is “deemed allowed, unless a party in interest . . . objects.”

11 U.S.C. § 502(a). Upon an objection, the claimant has the burden to demonstrate the validity of the

claim. See Rozier v. Rescap Borrower Claims Tr. (In re Residential Capital, LLC), 15 Civ. 3248, 2016

WL, 796860, at *9 (S.D.N.Y. 2016); In re Arcapita Bank B.S.C.(c), No. 12–11076 (SHL), 2013 WL

6141616, at *1 (Bankr. S.D.N.Y. Nov. 21, 2013), aff'd sub nom. In re Arcapita Bank B.S.C.(c), 508 B.R.

814, 817 (S.D.N.Y. 2014); In re Motors Liquidation Co., No. 09-50026, 2012 WL 1886755, at *3

(S.D.N.Y. May 12, 2012); In re Oneida, Ltd., 400 B.R. 384, 389 (Bankr. S.D.N.Y. 2009), aff’d, No. 09

Civ. 2229 (DC), 2010 WL 234827, at *5 (S.D.N.Y. Jan. 22, 2010); In re Adelphia Commc’ns Corp., Ch.

11 Case No. 02-41729, 2007 Bankr. LEXIS 660, at *15 (Bankr. S.D.N.Y. Feb. 20, 2007); In re Rockefeller

Ctr. Props., 272 B.R. 524, 539 (Bankr. S.D.N.Y. 2000). Moreover, section 502(b)(1) of the Bankruptcy

Code provides, in relevant part, that a claim may not be allowed if “such claim is unenforceable against

the debtor and property of the debtor, under any agreement or applicable law.” 11 U.S.C. § 502(b)(1).

                    12.       In addition, a Claimant asserting an administrative expense claim priority bears the

burden of establishing their entitlement to such priority. See, e.g., In re Bethlehem Steel Corp., 479 F.3d

167, 172 (2d Cir. 2007) (“The burden of proving entitlement to priority payment as an administrative

expense . . . rests with the party requesting it.”); In re Drexel Burnham Lambert Grp. Inc., 134 B.R. 482,

WEIL:\97078141\5\73217.0004
                                                            4
   18-23538-rdd           Doc 5031       Filed 08/29/19 Entered 08/29/19 15:03:24              Main Document
                                                      Pg 21 of 47

489 (Bankr. S.D.N.Y. 1991) (“The burden of establishing entitlement to priority rests with the claimant

and should only be granted under extraordinary circumstances, to wit, when the parties seeking priority

have sustained their burden of demonstrating that their services are actual and necessary to preserve the

estate.”) (quotation omitted).

                    13.       Section 503(b)(9) of the Bankruptcy Code provides that:

                              (b) After notice and a hearing, there shall be allowed, administrative
                              expenses, other than claims allowed under section 502(f) of this title,
                              including –

                                 (9) the value of any goods received by the debtor within 20 days
                                 before the date of commencement of a case under [title 11] in
                                 which the goods have been sold to the debtor in the ordinary
                                 course of such debtor’s business.

11 U.S.C. § 503(b)(9). Section 503(b)(9) applies only to claims relating to “goods” received by a debtor

and requires such goods to have been received by the debtor in the ordinary course of business within

twenty days prior to the commencement of the bankruptcy filing. See id.; see also In re Great Atl. & Pac.

Tea Co., Inc., Case No. 10-24549 (RDD) (Bankr. S.D.N.Y. Oct. 25, 2012) (ECF No. 4589), aff’d In re

Great Atl. & Pac. Tea Co., Inc., 538 B.R. 666, 674 (S.D.N.Y. 2015) (describing the applicable definition

of goods, which generally does not include services or other non-tangible and non-moveable items); In re

GIC Gov’t Sec., 64 B.R. 161 (Bankr. M.D. Fla. 1986) (same).

                    14.       As set forth more specifically on Exhibit A, the Claimants asserting the

Reclassified Claims assert that such Claims are entitled to administrative expense priority status pursuant

to section 503(b)(9) of the Bankruptcy Code.

                    15.       The Debtors have reviewed the Claims set forth on Exhibit A and determined, for

the reasons set forth under the heading “Reason for Proposed Reclassification” on Exhibit A to this

Objection, that each of the Reclassified Claims improperly asserts that such Claim is entitled to

administrative expense priority pursuant to section 503(b)(9) of the Bankruptcy Code.




WEIL:\97078141\5\73217.0004
                                                            5
   18-23538-rdd           Doc 5031       Filed 08/29/19 Entered 08/29/19 15:03:24            Main Document
                                                      Pg 22 of 47

                    16.       As each of the Reclassified Claims does not satisfy the requirements for

administrative expense priority under section 503(b)(9), the Debtors seek entry of the Proposed Order

reclassifying the Reclassified Claims to General Unsecured Claims (to the extent reflected on Exhibit A).


                                                Reservation of Rights

                    17.       The Debtors hereby reserve the right to object in the future to any of the Proofs of

Claim subject to this Objection on any ground, and to amend, modify, and/or supplement this Objection

to the extent an objection to a Claim is not granted. A separate notice and hearing will be scheduled for

any such objection.

                                                         Notice

                    18.       Notice of this Objection has been provided in accordance with the procedures set

forth in the Amended Order Implementing Certain Notice and Case Management Procedures, entered on

November 1, 2018 (ECF No. 405) (the “Amended Case Management Order”). The Debtors respectfully

submit that no further notice is required.

                    19.       No previous request for the relief sought herein has been made by the Debtors to

this or any other Court.



                                     [Remainder of Page Intentionally Left Blank]




WEIL:\97078141\5\73217.0004
                                                           6
   18-23538-rdd           Doc 5031   Filed 08/29/19 Entered 08/29/19 15:03:24       Main Document
                                                  Pg 23 of 47

                    WHEREFORE the Debtors respectfully request entry of the Proposed Order granting the

relief requested herein and such other and further relief as is just.


Dated: August 29, 2019
       New York, New York

                                                 /s/ Garrett A. Fail
                                                 Ray C. Schrock, P.C.
                                                 Jacqueline Marcus
                                                 Garrett A. Fail
                                                 Sunny Singh
                                                 WEIL, GOTSHAL & MANGES LLP
                                                 767 Fifth Avenue
                                                 New York, New York 10153
                                                 Telephone: (212) 310-8000
                                                 Facsimile: (212) 310-8007

                                                 Attorneys for Debtors
                                                 and Debtors in Possession




WEIL:\97078141\5\73217.0004
                                                       7
   18-23538-rdd           Doc 5031   Filed 08/29/19 Entered 08/29/19 15:03:24      Main Document
                                                  Pg 24 of 47

                                                 Exhibit A

                      Schedule of Claims to be Reclassified as General Unsecured Claims




WEIL:\97078141\5\73217.0004
                                    18-23538-rdd       Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 25 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit A - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                               Schedule of 503(b)(9) Claims to be Reclassified*
 Ref                                 Proof of Claim No.                              Asserted       Amount Reclassified as
  #        Name of Claimant          to be Reclassified     Asserted Debtor      503(b)(9) Priority General Unsecured Claim                Reason for Proposed Reclassification
   1. 6 SIGMA CONSTRUCTION                  9318        Sears Holdings                  $12,114.06               $12,114.06             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   2. 6 Sigma Construction, LLC             9347        Sears Holdings                   $3,808.99                $3,808.99             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   3. 6 Sigma Construction, LLC             9363        Sears Holdings                   $5,976.67                $5,976.67             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   4. 6 Sigma Construction, LLC             9420        Sears Holdings                   $4,802.25                $4,802.25             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   5. 6 Sigma Construction, LLC             9519        Sears Holdings                   $6,655.88                $6,655.88             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   6. 6 Sigma Construction, LLC             9524        Sears Holdings                  $44,774.10               $44,774.10             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   7. 6 Sigma Construction, LLC             9641        Sears Holdings                  $13,023.69               $13,023.69             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   8. 6 Sigma Construction, LLC             9645        Sears Holdings                   $4,418.25                $4,418.25             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   9. 6 Sigma Construction, LLC             9647        Sears Holdings                   $8,566.71                $8,566.71             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  10. 6 Sigma Construction, LLC             9663        Sears Holdings                   $4,615.97                $4,615.97             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  11. 6 Sigma Construction, LLC             9664        Sears Holdings                   $3,598.20                $3,598.20             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  12. 6 Sigma Construction, LLC             9665        Sears Holdings                   $6,506.70                $6,506.70             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  13. 6 Sigma Construction, LLC             9666        Sears Holdings                   $7,467.31                $7,467.31             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  14. 6 Sigma Construction, LLC             9676        Sears Holdings                $128,396.08               $128,396.08             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  15. AAON, Inc.                            4567        Sears Holdings                $194,966.00               $194,966.00             The Claim relates to goods received by the
                                                        Corporation                                                                     Debtors outside the applicable 20-day window.
  16. Adams, Patricia                       9124        Sears Holdings                   $4,500.00                $4,500.00             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  17. AHS Staffing, LLC (formerly           1227        Sears Holdings                   $5,621.16                $5,621.16             The Claim does not relate to the receipt of
      PharmStat, LLC)                                   Management Corporation                                                          "goods".
  18. Aikins, Scott Richard                 7099        Sears Holdings                     $500.00                  $500.00             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  19. ALEXANDER, FELICIA                   10570        Sears Holdings                 Unliquidated              Unliquidated           The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  20. AWADA, ABESS                         12930        Sears Holdings                   $5,500.00                $5,500.00             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                 1
                                     18-23538-rdd        Doc 5031      Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 26 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                    In re: Sears Holdings Corporation, et al.
Exhibit A - Reclassified Claims                                                                                                                               Case No. 18-23538 (RDD)
                                                                    Schedule of 503(b)(9) Claims to be Reclassified*
 Ref                                     Proof of Claim No.                               Asserted       Amount Reclassified as
  #       Name of Claimant               to be Reclassified     Asserted Debtor       503(b)(9) Priority General Unsecured Claim              Reason for Proposed Reclassification
  21. Barnes, Horace                            6795        Sears Holdings                    $4,000.00                $4,000.00          The Claim does not relate to the receipt of
                                                            Corporation                                                                   "goods".
  22. Barnes, Horace                            8062        Sears Holdings                    $4,000.00                $4,000.00          The Claim does not relate to the receipt of
                                                            Corporation                                                                   "goods".
  23. Basic Research                            5741        Sears Holdings                   $10,404.00               $10,404.00          The Claim relates to goods received by the
                                                            Corporation                                                                   Debtors outside the applicable 20-day window.
  24. Bauer, Joseph                             7736        Sears, Roebuck and Co.            $1,112.00                $1,112.00          The Claim does not relate to the receipt of
                                                                                                                                          "goods".
  25. Benitez Hermanos, Inc.                   1688        Sears Holdings                   $625,555.18                   $625,555.18     The Claim relates to goods received by the
                                                           Corporation                                                                    Debtors outside the applicable 20-day window.
  26. BIRD, ARTHUR & DORIS                     16819       Sears Holdings                    Unliquidated                  Unliquidated   The Claim does not relate to the receipt of
                                                           Corporation                                                                    "goods".
  27. Calamp Wireless Networks                 7876        Sears, Roebuck and Co.           $148,476.19                   $148,476.19     The Claim does not relate to the receipt of
      Corporation                                                                                                                         "goods".
  28. CARILUS, PIERRE                          10913       Sears Protection                  Unliquidated                  Unliquidated   The Claim provides no basis and no support for
                                                           Company (Florida), L.L.C.                                                      the asserted 503(b)(9) priority.
  29. CARLSON PET PRODUCTS                     8914        Sears Holdings                        $610.00                       $610.00    The Claim does not relate to goods received "by
                                                           Corporation                                                                    the Debtors".
  30. Cintas Corporation                       6220        Sears Holdings                      $4,630.92                     $4,630.92    The Claim does not relate to the receipt of
                                                           Corporation                                                                    "goods".
  31. City of Allen, TX - Utility Dept         9882        Sears Holdings                        $451.06                       $451.06    The Claim does not relate to the receipt of
                                                           Corporation                                                                    "goods".
  32. City of Orange                           9253        Sears Holdings                      $1,951.31                     $1,951.31    The Claim does not relate to the receipt of
                                                           Corporation                                                                    "goods".
  33. City of Statesville                      7109        Sears Holdings                     $14,983.17                   $14,983.17     The Claim does not relate to the receipt of
                                                           Corporation                                                                    "goods".
  34. Commercial Solutions, Inc.,              5106        Sears Holdings                     $73,089.09                   $73,089.09     The Claim does not relate to the receipt of
      dba Uncle Sam's Glass &                              Corporation                                                                    "goods".
      Door
  35. Coorun Limited                           12433       Sears Holdings                     $13,087.83                   $13,087.83 The Claim does not relate to goods received "by
                                                           Corporation                                                                the Debtors".
  36. CORDELL, DALE                            14952       Sears Holdings                     $12,065.25                   $12,065.25 The Claim does not relate to the receipt of
                                                           Corporation                                                                "goods".
  37. Crawford, Coy                            12341       Sears, Roebuck and Co.              $2,000.00                    $2,000.00 The Claim does not relate to the receipt of
                                                                                                                                      "goods".
  38. DAVCO MECHANICAL                         8028        Sears, Roebuck and Co.              $9,209.16                    $9,209.16 The Claim relates to goods received by the
      SERVICES LLC                                                                                                                    Debtors outside the applicable 20-day window.
  39. Delta Packaging, Inc.                    8564        Sears Holdings                     $10,088.88                   $10,088.88 The Claim relates to goods received by the
                                                           Corporation                                                                Debtors outside the applicable 20-day window.


* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                    2
                                  18-23538-rdd         Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 27 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit A - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                               Schedule of 503(b)(9) Claims to be Reclassified*
 Ref                               Proof of Claim No.                                Asserted       Amount Reclassified as
  #        Name of Claimant        to be Reclassified      Asserted Debtor       503(b)(9) Priority General Unsecured Claim       Reason for Proposed Reclassification
  40. Delta Packaging, Inc.               8658        Innovel Solutions, Inc.            $1,485.16                $1,485.16 The Claim relates to goods received by the
                                                                                                                              Debtors outside the applicable 20-day window.
  41.   DEWITT & FLO                     16246        Sears Holdings                     $2,700.00                $2,700.00 The Claim does not relate to the receipt of
        HOLLINGSWORTH                                 Corporation                                                             "goods".
  42.   EULER HERMES N.A as              10466        Kmart Corporation                    $364.75                  $364.75 The Claim does not relate to goods received "by
        Agent for KSH BRAND LLC                                                                                               the Debtors".
  43.   EULER HERMES N.A. as             10521        Kmart Holding                        $364.75                  $364.75 The Claim does not relate to goods received "by
        Agent for KSH BRAND LLC                       Corporation                                                             the Debtors".
  44.   FH Group                          1475        Sears, Roebuck and Co.             $2,607.68                $2,607.68 The Claim does not relate to goods received "by
                                                                                                                              the Debtors".
  45.   Foster, Paula & Kenneth          12037        Sears Holdings                     $7,519.00                $7,519.00 The Claim does not relate to the receipt of
                                                      Corporation                                                             "goods".
  46.   Fox, Viola                        6273        Sears Holdings                       $105.47                  $105.47 The Claim does not relate to the receipt of
                                                      Corporation                                                             "goods".
  47.   Gazda, Carol                     16764        Sears Home Improvement           Unliquidated              Unliquidated The Claim provides no basis and no support for
                                                      Products, Inc.                                                          the asserted 503(b)(9) priority.
  48.   Goode, Diahann A                 14736        Sears Home Improvement             $7,213.26                $7,213.26 The Claim does not relate to the receipt of
                                                      Products, Inc.                                                          "goods".
  49.   Goplus Corp                       1795        Sears Holdings                  $656,431.40               $656,431.40 The Claim does not relate to goods received "by
                                                      Corporation                                                             the Debtors".
  50.   Graddy, Harold & Mary            12758        Sears Holdings                       $200.00                  $200.00 The Claim does not relate to the receipt of
                                                      Corporation                                                             "goods".
  51.   Grogg, Norma                     12555        Sears Brands, L.L.C.                 $709.65                  $709.65 The Claim does not relate to the receipt of
                                                                                                                              "goods".
  52.   Hastings Utilities NE            10212        Kmart Corporation                  $2,089.80                $2,089.80 The Claim does not relate to the receipt of
                                                                                                                              "goods".
  53.   HENDERSON, CAROL ANN             18306        Sears Home Improvement            $16,186.00               $16,186.00 The Claim does not relate to the receipt of
                                                      Products, Inc.                                                          "goods".
  54.   Hetmeyer, Elijah                 11365        Sears Holdings                     $1,451.82                $1,451.82 The Claim does not relate to the receipt of
                                                      Corporation                                                             "goods".
  55.   Hunt & Sons                       7955        California Builder                 $9,568.76                $9,568.76 The Claim does not relate to the receipt of
                                                      Appliances, Inc.                                                        "goods".
  56.   HUNTER, LYNN                     11728        Kmart Holding                        $358.00                  $358.00 The Claim does not relate to the receipt of
                                                      Corporation                                                             "goods".
  57.   Industrias De Moveis Rotta        2686        Sears, Roebuck de               $108,315.07               $108,315.07 The Claim relates to goods received by the
        Ltda                                          Puerto Rico, Inc.                                                       Debtors outside the applicable 20-day window.
  58.   Ingenico Inc.                    18689        Sears Holdings                     $9,742.50                $9,742.50 The Claim does not relate to the receipt of
                                                      Management Corporation                                                  "goods".
  59.   Inna Maze                        15903        Sears Holdings                     $1,232.00                $1,232.00 The Claim does not relate to the receipt of
                                                      Corporation                                                             "goods".
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                 3
                                  18-23538-rdd         Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 28 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit A - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                                Schedule of 503(b)(9) Claims to be Reclassified*
 Ref                                 Proof of Claim No.                               Asserted       Amount Reclassified as
  #        Name of Claimant          to be Reclassified     Asserted Debtor       503(b)(9) Priority General Unsecured Claim                 Reason for Proposed Reclassification
  60. INTEGRATED SERVICE                   10449        Sears Holdings                 $201,153.81               $201,153.81             The Claim does not relate to the receipt of
      MGT LLC                                           Corporation                                                                      "goods".
  61. Jabtec, LLC                           5200        Sears Holdings                    $8,302.50                $8,302.50             The Claim relates to goods received by the
                                                        Corporation                                                                      Debtors outside the applicable 20-day window.
  62. JET COLLECTION CORP.                  462         Sears Holdings                 $592,276.78               $592,276.78             The Claim relates to goods received by the
                                                        Corporation                                                                      Debtors outside the applicable 20-day window.
  63. Joiner, Candis                        6984        Sears Holdings                       $15.00                   $15.00             The Claim does not relate to the receipt of
                                                        Corporation                                                                      "goods".
  64. JS-Fantasy, Inc.                      876         Sears Holdings                 $251,585.91               $251,585.91             The Claim relates to goods received by the
                                                        Corporation                                                                      Debtors outside the applicable 20-day window.
  65. Juan, Angeles                        13155        Sears, Roebuck and Co.              $800.00                  $800.00             The Claim does not relate to the receipt of
                                                                                                                                         "goods".
  66. KC Tool, LLC                          2962          Sears Holdings                         $864.48                       $864.48   The Claim does not relate to goods received "by
                                                          Corporation                                                                    the Debtors".
  67. Kingswell, Inc.                      10816          Sears Holdings                       $1,208.40                     $1,208.40   The Claim relates to goods received by the
                                                          Corporation                                                                    Debtors outside the applicable 20-day window.
  68. KTM Ventures LLC dba                  2968          Sears Holdings                       $2,599.04                     $2,599.04   The Claim does not relate to goods received "by
      USAetail                                            Corporation                                                                    the Debtors".
  69. KTM Ventures LLC dba                 10568          Sears Holdings                       $2,599.04                     $2,599.04   The Claim does not relate to goods received "by
      USAetail                                            Corporation                                                                    the Debtors".
  70. Kulzer Limited                       12432          Sears Holdings                      $47,512.95                   $47,512.95    The Claim does not relate to goods received "by
                                                          Corporation                                                                    the Debtors".
  71. L&K PARTNERS INC.                    14034          Sears Holdings                    $104,697.78                   $104,697.78    The Claim does not relate to the receipt of
                                                          Management Corporation                                                         "goods".
  72. La Ornamental & Rack Corp            11137          Sears Holdings                       $2,966.67                     $2,966.67   The Claim does not relate to goods received "by
                                                          Management Corporation                                                         the Debtors".
  73. LDC ENTERPRISE INC.                  12819          Sears Holdings                      $52,653.72                   $52,653.72    The Claim relates to goods received by the
      LTD.                                                Corporation                                                                    Debtors outside the applicable 20-day window.
  74. LOPEZ, JESSE                          7114          Sears Holdings                       $1,125.00                     $1,125.00   The Claim does not relate to the receipt of
                                                          Corporation                                                                    "goods".
  75. Lucinbill, Inc.                       2127          Sears Holdings                         $525.00                       $525.00   The Claim does not relate to the receipt of
                                                          Management Corporation                                                         "goods".
  76. MARRO, GREG                          18360          Sears Home Improvement                 $500.00                       $500.00   The Claim does not relate to the receipt of
                                                          Products, Inc.                                                                 "goods".
  77. Martinez Cabrera, Juan                7599          Sears Holdings                       $2,322.00                     $2,322.00   The Claim provides no basis and no support for
                                                          Corporation                                                                    the asserted 503(b)(9) priority.
  78. MAURICIO PLUMBING                    18643          Sears Holdings                      $11,113.00                   $11,113.00    The Claim does not relate to the receipt of
      SERVICES                                            Management Corporation                                                         "goods".
  79. MCCOY, JACKIE                        15847          Sears Home Improvement               $1,116.00                     $1,116.00   The Claim does not relate to the receipt of
                                                          Products, Inc.                                                                 "goods".
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                   4
                                   18-23538-rdd        Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 29 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit A - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                           Schedule of 503(b)(9) Claims to be Reclassified*
 Ref                            Proof of Claim No.                               Asserted       Amount Reclassified as
  #        Name of Claimant     to be Reclassified     Asserted Debtor       503(b)(9) Priority General Unsecured Claim                     Reason for Proposed Reclassification
  80. McKently Malak Architects,       5100        Sears Holdings                   $23,562.29               $23,562.29                 The Claim does not relate to the receipt of
      Inc.                                         Corporation                                                                          "goods".
  81. McNaughton, Kevin               10443        Sears Holdings                      $700.00                  $700.00                 The Claim provides no basis and no support for
                                                   Corporation                                                                          the asserted 503(b)(9) priority.
  82. Mei-Yip, Cindy                  15431        Sears Holdings                      $475.00                  $475.00                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  83. Membrila, Tomas                  1460        Sears Holdings                      $201.63                  $201.63                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  84. MICROSYSTEMS INC                12768        Sears Holdings                    $3,500.00                $3,500.00                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  85. Mike Media Group Inc             1566        Sears Holdings                    $6,000.00                $6,000.00                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  86. MIRJALILI, EBRAHIM              18184        Sears Holdings                    $4,162.38                $4,162.38                 The Claim provides no basis and no support for
                                                   Corporation                                                                          the asserted 503(b)(9) priority.
  87. MITCHELL, SHAWNA                13674        Sears Holdings                  Unliquidated              Unliquidated               The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  88. Moore, Arlene M                 17020        Sears Home Improvement            $8,313.78                $8,313.78                 The Claim does not relate to the receipt of
                                                   Products, Inc.                                                                       "goods".
  89. Morales, Betty                   7626        Sears Holdings                    $2,100.00                $2,100.00                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  90. MOROZ, NATALIE &                14191        Sears Home Improvement           $22,421.76               $22,421.76                 The Claim does not relate to the receipt of
      GEORGE                                       Products, Inc.                                                                       "goods".
  91. Mount, Karen                    10458        Sears Holdings                    $8,000.00                $8,000.00                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  92. National Gas & Oil               6396        Sears Holdings                      $125.83                  $125.83                 The Claim does not relate to the receipt of
      Cooperative                                  Corporation                                                                          "goods".
  93. National Subrogation             9065        Sears Holdings                   $12,910.46               $12,910.46                 The Claim does not relate to the receipt of
      Services LLC                                 Corporation                                                                          "goods".
  94. Nelson, Dayna Diane             11373        Sears Holdings                  Unliquidated              Unliquidated               The Claim provides no basis and no support for
                                                   Corporation                                                                          the asserted 503(b)(9) priority.
  95. New Dimensions                   3923        Sears Holdings                      $720.28                  $720.28                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  96. Nichols Paper and Supply,        8941        Sears Holdings                      $856.07                  $856.07                 The Claim relates to goods received by the
      Co.                                          Corporation                                                                          Debtors outside the applicable 20-day window.
  97. Norwood, Starla                 18698        Sears Holdings                    $7,400.00                $7,400.00                 The Claim provides no basis and no support for
                                                   Corporation                                                                          the asserted 503(b)(9) priority.
  98. OAK BROOK MECHANICAL             6139        Kmart Stores of Illinois            $596.00                  $596.00                 The Claim does not relate to the receipt of
      SERVICES, INC.                               LLC                                                                                  "goods".
  99. OWENS III, JOHN WILLIAM          7100        Sears Holdings                      $250.00                  $250.00                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                 5
                                  18-23538-rdd         Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 30 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit A - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                              Schedule of 503(b)(9) Claims to be Reclassified*
Ref                               Proof of Claim No.                                Asserted       Amount Reclassified as
 #        Name of Claimant        to be Reclassified      Asserted Debtor       503(b)(9) Priority General Unsecured Claim       Reason for Proposed Reclassification
100. Pepperidge Farm,                   14464        Kmart Corporation                 $29,233.71               $29,233.71 The Claim relates to goods received by the
     Incorporated                                                                                                            Debtors outside the applicable 20-day window.
101. PNE International LLC               4661        Sears Holdings                     $3,731.58                $3,731.58 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
102. Pocahontas Star Herald              1494        Sears Holdings                     $1,650.00                $1,650.00 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
103. PORTER, CLAYTON                    14201        Sears Home Improvement             $8,634.56                $8,634.56 The Claim does not relate to the receipt of
                                                     Products, Inc.                                                          "goods".
104. PRAIRIE ELECTRIC                    3140        Sears Holdings                     $3,823.42                $3,823.42 The Claim does not relate to the receipt of
     COMPANY INC                                     Corporation                                                             "goods".
105. Prairie Electric Company Inc       10987        Sears Holdings                    $10,961.68               $10,961.68 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
106. Premier Water Systems               7185        Sears Holdings                     $5,164.51                $5,164.51 The Claim does not relate to goods received "by
                                                     Corporation                                                             the Debtors".
107. PUCELY, JOEL                        7102        Sears Holdings                       $400.00                  $400.00 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
108. Qassis, Ureib                      15874        Kmart Corporation                Unliquidated              Unliquidated The Claim provides no basis and no support for
                                                                                                                             the asserted 503(b)(9) priority.
109. QFS Quality for Sale                5272        Sears Holdings                    $89,297.76               $89,297.76 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
110. Qualimax Marketing Inc              2321        Sears Holdings                     $1,499.44                $1,499.44 The Claim does not relate to goods received "by
                                                     Corporation                                                             the Debtors".
111. Qualimax Marketing Inc             19123        Sears Holdings                     $1,499.44                $1,499.44 The Claim does not relate to goods received "by
                                                     Corporation                                                             the Debtors".
112. Ranscapes, Inc.                     7732        Sears Holdings                     $5,550.04                $5,550.04 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
113. Red Bull Distribution              11788        Sears Holdings                    $21,794.39               $21,794.39 The Claim relates to goods received by the
     Company, Inc                                    Corporation                                                             Debtors outside the applicable 20-day window.
114. REGIS ELECTRIC LLC                 16323        Kmart Corporation                  $1,463.54                $1,463.54 The Claim does not relate to the receipt of
                                                                                                                             "goods".
115. Residential Builders                7564        California Builder                 $8,500.00                $8,500.00 The Claim does not relate to the receipt of
     Association (RBA)                               Appliances, Inc.                                                        "goods".
116. ReviewTrackers Inc                  477         Sears Holdings                     $2,128.31                $2,128.31 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
117. Rhett PDX LLC                      11539        Sears Holdings                     $2,751.39                $2,751.39 The Claim does not relate to goods received "by
                                                     Corporation                                                             the Debtors".
118. Rodriguez Santos, Antonia          19030        Sears Holdings                    $15,725.00               $15,725.00 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
119. RTH Mechanical Services,            5634        Sears Holdings                       $730.00                  $730.00 The Claim does not relate to the receipt of
     Inc                                             Corporation                                                             "goods".
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                 6
                                   18-23538-rdd        Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 31 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                    In re: Sears Holdings Corporation, et al.
Exhibit A - Reclassified Claims                                                                                                                               Case No. 18-23538 (RDD)
                                                               Schedule of 503(b)(9) Claims to be Reclassified*
Ref                                  Proof of Claim No.                              Asserted       Amount Reclassified as
 #       Name of Claimant            to be Reclassified     Asserted Debtor      503(b)(9) Priority General Unsecured Claim                   Reason for Proposed Reclassification
120. Rubio, Mauricio                        6969        Sears Holdings                  $11,113.00               $11,113.00               The Claim does not relate to the receipt of
                                                        Management Corporation                                                            "goods".
121. Rubio, Mauricio                        9957        Sears Holdings                  $11,113.00               $11,113.00               The Claim does not relate to the receipt of
                                                        Management Corporation                                                            "goods".
122. RUSH, ADRIENNE                        12618        Sears Holdings                  $10,810.00               $10,810.00               The Claim does not relate to the receipt of
                                                        Management Corporation                                                            "goods".
123. SABRINIS ROYAL TREATS                 18862        Kmart Corporation                $8,290.00                $8,290.00               The Claim relates to goods received by the
     LLC                                                                                                                                  Debtors outside the applicable 20-day window.
124. Sabrinis Treats                        4586          Kmart Corporation                    $8,280.00                     $8,280.00    The Claim relates to goods received by the
                                                                                                                                          Debtors outside the applicable 20-day window.
125. Service 1 Electric                      803          Sears Holdings                       $1,015.00                     $1,015.00    The Claim does not relate to the receipt of
                                                          Corporation                                                                     "goods".
126. Shaifah Salahuddin                    16579          Kmart Holding                      Unliquidated                  Unliquidated   The Claim provides no basis and no support for
                                                          Corporation                                                                     the asserted 503(b)(9) priority.
127. Shoezoo.com LLC                        3917          Sears Holdings                       $7,804.73                     $7,804.73    The Claim does not relate to goods received "by
                                                          Corporation                                                                     the Debtors".
128. Silver Springs Bottled Water            711          Sears Holdings                      $39,223.44                   $39,223.44     The Claim does not relate to goods received "by
     Co                                                   Corporation                                                                     the Debtors".
129. SILVER SPRINGS                        10290          Sears Holdings                      $39,223.44                   $39,223.44     The Claim does not relate to goods received "by
     BOTTLED WATER CO INC                                 Corporation                                                                     the Debtors".
130. Simpson, Pat                          19213          Sears Home Improvement               $5,000.00                     $5,000.00    The Claim provides no basis and no support for
                                                          Products, Inc.                                                                  the asserted 503(b)(9) priority.
131. SK Jewel Inc.                         13343          Sears Holdings                         $199.99                       $199.99    The Claim does not relate to goods received "by
                                                          Corporation                                                                     the Debtors".
132. Small Engine and Mower                 4654          Sears Holdings                         $200.67                       $200.67    The Claim does not relate to the receipt of
     Services, llc                                        Management Corporation                                                          "goods".
133. Smartek USA Inc                       11018          Sears Holdings                         $512.97                       $512.97    The Claim does not relate to goods received "by
                                                          Corporation                                                                     the Debtors".
134. SMITH, BENNY                          13647          Sears Holdings                       $1,500.00                     $1,500.00    The Claim does not relate to the receipt of
                                                          Corporation                                                                     "goods".
135. SMITH, SHIRLEY                        10799          Sears Holdings                         $119.00                       $119.00    The Claim does not relate to the receipt of
                                                          Corporation                                                                     "goods".
136. Sophias Style Boutique                12790          Sears Holdings                      $27,328.68                   $27,328.68     The Claim does not relate to goods received "by
                                                          Corporation                                                                     the Debtors".
137. SOUTH WATER SIGNS                      9060          Sears Holdings                      $20,640.00                   $20,640.00     The Claim does not relate to the receipt of
                                                          Corporation                                                                     "goods".
138. STAR TRIBUNE MEDIA                     9306          Sears Holdings                       $2,277.25                     $2,277.25    The Claim does not relate to the receipt of
     COMPANY LLC                                          Corporation                                                                     "goods".
139. State Chemical Sales                   7998          Sears, Roebuck de                    $1,244.27                     $1,244.27    The Claim relates to goods received by the
     Company International, Inc.                          Puerto Rico, Inc.                                                               Debtors outside the applicable 20-day window.
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                    7
                                  18-23538-rdd         Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 32 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit A - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                               Schedule of 503(b)(9) Claims to be Reclassified*
Ref                                 Proof of Claim No.                               Asserted       Amount Reclassified as
 #       Name of Claimant           to be Reclassified     Asserted Debtor       503(b)(9) Priority General Unsecured Claim                 Reason for Proposed Reclassification
140. STIPECHE, JUSTO                      18912        Sears Protection                    $562.00                    $562.00           The Claim provides no basis and no support for
                                                       Company                                                                          the asserted 503(b)(9) priority.
141.   Swanier, Ingrid S.                 19379        Sears Home Improvement           $11,818.96                 $11,818.96           The Claim provides no basis and no support for
                                                       Products, Inc.                                                                   the asserted 503(b)(9) priority.
142.   Swanier, Ingrid S.                 19402        Sears Home Improvement           $11,818.96                 $11,818.96           The Claim provides no basis and no support for
                                                       Products, Inc.                                                                   the asserted 503(b)(9) priority.
143.   TAYLOR, CORY                        7093        Sears Holdings                      $500.00                    $500.00           The Claim does not relate to the receipt of
                                                       Corporation                                                                      "goods".
144.   Test Equipment Depot                5235        Sears Holdings                    $2,489.87                  $2,489.87           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
145.   Thasku Joseph, Carmen              19885        Sears Holdings              $15,000,000.00              $15,000,000.00           The Claim relates to goods received by the
       Joseph, and Akimine Walter                      Corporation                                                                      Debtors outside the applicable 20-day window.
146.   The Best Deals For You LLC          2409        Sears Holdings                    $5,712.27                  $5,712.27           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
147.   THE BEST DEALS FOR                  9634        Sears, Roebuck and Co.            $5,712.27                  $5,712.27           The Claim does not relate to goods received "by
       YOU LLC                                                                                                                          the Debtors".
148.   THE CHAMBERLAIN                    13854        Sears Home & Business            $81,635.63                 $81,635.63           The Claim relates to goods received by the
       GROUP, INC                                      Franchises, Inc.                                                                 Debtors outside the applicable 20-day window.
149.   The Deal Rack, LLC                  357         Sears Holdings                    $4,781.49                  $4,781.49           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
150.   The Rockies LLC                       2         Sears Home Improvement            $1,970.75                  $1,970.75           The Claim does not relate to the receipt of
                                                       Products, Inc.                                                                   "goods".
151.   Tomchak, Julie                      6461        Sears Holdings                    $6,900.00                  $6,900.00           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
152.   Tovar, Raquel                      11757        Sears Holdings                      $127.00                    $127.00           The Claim does not relate to the receipt of
                                                       Corporation                                                                      "goods".
153.   Township of Moorestown, NJ          7918        Sears Holdings                      $974.00                    $974.00           The Claim does not relate to the receipt of
                                                       Corporation                                                                      "goods".
154.   TOY2U MANUFACTORY                  15896        Sears, Roebuck and Co.           $30,358.08                 $30,358.08           The Claim relates to goods received by the
       COMPANY LIMITED                                                                                                                  Debtors outside the applicable 20-day window.
155.   Toynk Toys LLC                      848         Sears Holdings                    $4,456.07                  $4,456.07           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
156.   Traddictivas Limited               12481        Sears Holdings                   $81,121.44                 $81,121.44           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
157.   Traddictivas Limited               12493        Sears Holdings                   $81,121.44                 $81,121.44           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
158.   Trapani, Susan                      9670        Sears Holdings                  Unliquidated                Unliquidated         The Claim does not relate to the receipt of
                                                       Corporation                                                                      "goods".
159.   Tri Great International Ltd.        180         Sears, Roebuck and Co.         $181,672.00                 $181,672.00           The Claim relates to goods received by the
                                                                                                                                        Debtors outside the applicable 20-day window.
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                  8
                                  18-23538-rdd         Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 33 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit A - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                            Schedule of 503(b)(9) Claims to be Reclassified*
Ref                              Proof of Claim No.                               Asserted       Amount Reclassified as
 #        Name of Claimant       to be Reclassified     Asserted Debtor       503(b)(9) Priority General Unsecured Claim       Reason for Proposed Reclassification
160. TRI GREAT                          288         Kmart Holding                    $26,352.00               $26,352.00 The Claim relates to goods received by the
     INTERNATIONAL LTD.                             Corporation                                                            Debtors outside the applicable 20-day window.
161. Tribune Publishing Company        16614        Sears, Roebuck and Co.         $105,813.58               $105,813.58 The Claim does not relate to the receipt of
                                                                                                                           "goods".
162. VACCARO, R                        12110        Sears Home Improvement              $500.00                  $500.00 The Claim does not relate to goods received "by
                                                    Products, Inc.                                                         the Debtors".
163. Valassis Direct Mail, Inc.         7961        Sears Holdings                   $11,687.36               $11,687.36 The Claim relates to goods received by the
                                                    Management Corporation                                                 Debtors outside the applicable 20-day window.
164. Valdiva Perez, Leticia             8847        Sears, Roebuck and Co.         $275,000.00               $275,000.00 The Claim does not relate to goods received "by
                                                                                                                           the Debtors".
165. Vibes Media LLC                    4312        Sears Holdings                 $183,729.33               $183,729.33 The Claim does not relate to the receipt of
                                                    Management Corporation                                                 "goods".
166. Violet Limited                    12639        Sears Holdings                   $10,985.21               $10,985.21 The Claim does not relate to goods received "by
                                                    Corporation                                                            the Debtors".
167. W S C                             15040        Sears Holdings                  Unliquidated              Unliquidated The Claim does not relate to the receipt of
                                                    Corporation                                                            "goods".
168. WAGABAZA, WILLIAM                 11259        Sears Holdings                   $12,000.00               $12,000.00 The Claim does not relate to goods received "by
                                                    Corporation                                                            the Debtors".
169. WATSON, VIRGINIA                  12258        Sears Holdings                    $1,400.00                $1,400.00 The Claim does not relate to the receipt of
                                                    Corporation                                                            "goods".
170. Whitebox Multi-Strategy           18127        Kmart Corporation                 $1,979.28                $1,979.28 The Claim does not relate to goods received "by
     Partners, LP as Transferee                                                                                            the Debtors".
     of CRG Financial LLC (As
     Assignee of Topet USA Inc.)
171. Whitebox Multi-Strategy            4547        Sears Holdings                   $92,496.02               $92,496.02 The Claim does not relate to the receipt of
     Partners, LP as Transferee                     Management Corporation                                                 "goods".
     of PeopleShare LLC
172. WILLISTON OBSERVER                13374        Sears Holdings                      $395.00                  $395.00 The Claim does not relate to the receipt of
                                                    Corporation                                                            "goods".
173. Wolfe, Jack Douglas               10255        Sears Holdings                    $9,647.35                $9,647.35 The Claim does not relate to goods received "by
                                                    Corporation                                                            the Debtors".
174. ZOOMUSA                            7972        Sears Holdings                   $17,661.99               $17,661.99 The Claim does not relate to goods received "by
                                                    Corporation                                                            the Debtors".




* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                 9
   18-23538-rdd           Doc 5031   Filed 08/29/19 Entered 08/29/19 15:03:24   Main Document
                                                  Pg 34 of 47

                                                Exhibit B

                                             Proposed Order




WEIL:\97078141\5\73217.0004
    18-23538-rdd          Doc 5031       Filed 08/29/19 Entered 08/29/19 15:03:24                     Main Document
                                                      Pg 35 of 47

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re                                                          :         Chapter 11
                                                               :
SEARS HOLDINGS CORPORATION, et al.,                            :         Case No. 18-23538 (RDD)
                                                               :
                  Debtors.   1                                 :         (Jointly Administered)
----------------------------------------------------------------x

                               ORDER GRANTING DEBTORS’ FIFTH
                            OMNIBUS OBJECTION TO PROOFS OF CLAIM
                       (RECLASSIFICATION AS GENERAL UNSECURED CLAIMS)

                    Upon the Debtors’ Fifth Omnibus Objection to Proofs of Claim (Reclassification as

General Unsecured Claims), filed August 29, 2019 (the “Objection”),2 of Sears Holdings Corporation

and its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”), pursuant to section 502 under title 11 of the United States Code (the

“Bankruptcy Code”), and Rule 3007 of the Federal Rules of Bankruptcy Procedures (the

“Bankruptcy Rules”), for an order (i) reclassifying the Reclassified Claims, and (ii) granting related

relief, all as more fully set forth in the Objection; and the Bankruptcy Court having jurisdiction to

consider the Objection and the relief requested therein in accordance with 28 U.S.C. §§ 157(a)-(b) and

1334 and the Amended

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are
as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546); Sears
Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC (3718); A&E
Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service,
LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626);
Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home &
Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182);
Sears Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears
Roebuck Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626); SYW
Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None);
California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc.
(0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores
of Texas LLC (8915); MyGofer LLC (5531); Rover Brands Business Unit, LLC (f/k/a Sears Brands Business Unit Corporation)
(4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert
Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
(None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022);
Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
2
    Capitalized terms not otherwise herein defined shall have the meanings ascribed to such terms in the Objection.

WEIL:\97078141\5\73217.0004
   18-23538-rdd           Doc 5031       Filed 08/29/19 Entered 08/29/19 15:03:24            Main Document
                                                      Pg 36 of 47

Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of the

Objection and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and

venue being proper before this Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and

proper notice of the relief requested in the Objection having been provided, and it appearing that no other

or further notice need be provided in accordance with the Amended Case Management Order; and such

notice having been adequate and appropriate under the circumstances, and it appearing that other or further

notice need be provided; and the Bankruptcy Court having held a hearing to consider the relief requested

in the Objection on October 23, 2019 (the “Hearing”); and upon the record of the Hearing, and upon all

of the proceedings had before the Bankruptcy Court; and the Bankruptcy Court having determined that

the legal and factual bases set forth in the Objection establish just cause for the relief granted herein; and

is in the best interests of the Debtors, their estates, their creditors, and all parties in interest; and after due

deliberation and sufficient cause appearing therefor,

                    IT IS HEREBY ORDERED THAT

                    1.        The Objection is granted to the extent set forth herein.

                    2.        Pursuant to section 502 of the Bankruptcy Code and Bankruptcy Rule 3007, each

Reclassified Claim listed on Exhibit 1 annexed to this Order are reclassified as General Unsecured Claims

(to the extent reflected on Exhibit 1).

                    3.        Nothing herein shall constitute an admission or finding concerning the amount or

validity of any of the Reclassified Claims.

                    4.        The rights of the Debtors to assert further objections to the Reclassified Claims, in

whole or in part, and on any basis, are fully preserved.

                    5.        This Order has no res judicata, estoppel, or other effect on the validity, allowance,

or disallowance of, and all rights to object to or defend on any basis are expressly reserved with respect

to any claim referenced or identified in the Objection that is not listed on Exhibit 1.



WEIL:\97078141\5\73217.0004
                                                            2
   18-23538-rdd           Doc 5031      Filed 08/29/19 Entered 08/29/19 15:03:24           Main Document
                                                     Pg 37 of 47

                    6.        The Debtors, the Debtors’ claims and noticing agent, Prime Clerk, and the Clerk of

this Bankruptcy Court are authorized to take all actions necessary or appropriate to give effect to this

Order.

                    7.        The terms and conditions of this Order are effective immediately upon entry.



 Dated:                       , 2019
             White Plains, New York


                                                     HONORABLE ROBERT D. DRAIN
                                                     UNITED STATES BANKRUPTCY JUDGE




WEIL:\97078141\5\73217.0004
                                                           3
   18-23538-rdd           Doc 5031   Filed 08/29/19 Entered 08/29/19 15:03:24   Main Document
                                                  Pg 38 of 47

                                                 Exhibit 1

                                            Reclassified Claims




WEIL:\97078141\5\73217.0004
                                    18-23538-rdd       Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 39 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit 1 - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                               Schedule of 503(b)(9) Claims to be Reclassified*
 Ref                                 Proof of Claim No.                              Asserted       Amount Reclassified as
  #        Name of Claimant          to be Reclassified     Asserted Debtor      503(b)(9) Priority General Unsecured Claim                Reason for Proposed Reclassification
   1. 6 SIGMA CONSTRUCTION                  9318        Sears Holdings                  $12,114.06               $12,114.06             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   2. 6 Sigma Construction, LLC             9347        Sears Holdings                   $3,808.99                $3,808.99             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   3. 6 Sigma Construction, LLC             9363        Sears Holdings                   $5,976.67                $5,976.67             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   4. 6 Sigma Construction, LLC             9420        Sears Holdings                   $4,802.25                $4,802.25             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   5. 6 Sigma Construction, LLC             9519        Sears Holdings                   $6,655.88                $6,655.88             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   6. 6 Sigma Construction, LLC             9524        Sears Holdings                  $44,774.10               $44,774.10             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   7. 6 Sigma Construction, LLC             9641        Sears Holdings                  $13,023.69               $13,023.69             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   8. 6 Sigma Construction, LLC             9645        Sears Holdings                   $4,418.25                $4,418.25             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
   9. 6 Sigma Construction, LLC             9647        Sears Holdings                   $8,566.71                $8,566.71             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  10. 6 Sigma Construction, LLC             9663        Sears Holdings                   $4,615.97                $4,615.97             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  11. 6 Sigma Construction, LLC             9664        Sears Holdings                   $3,598.20                $3,598.20             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  12. 6 Sigma Construction, LLC             9665        Sears Holdings                   $6,506.70                $6,506.70             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  13. 6 Sigma Construction, LLC             9666        Sears Holdings                   $7,467.31                $7,467.31             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  14. 6 Sigma Construction, LLC             9676        Sears Holdings                $128,396.08               $128,396.08             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  15. AAON, Inc.                            4567        Sears Holdings                $194,966.00               $194,966.00             The Claim relates to goods received by the
                                                        Corporation                                                                     Debtors outside the applicable 20-day window.
  16. Adams, Patricia                       9124        Sears Holdings                   $4,500.00                $4,500.00             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  17. AHS Staffing, LLC (formerly           1227        Sears Holdings                   $5,621.16                $5,621.16             The Claim does not relate to the receipt of
      PharmStat, LLC)                                   Management Corporation                                                          "goods".
  18. Aikins, Scott Richard                 7099        Sears Holdings                     $500.00                  $500.00             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  19. ALEXANDER, FELICIA                   10570        Sears Holdings                 Unliquidated              Unliquidated           The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
  20. AWADA, ABESS                         12930        Sears Holdings                   $5,500.00                $5,500.00             The Claim does not relate to the receipt of
                                                        Corporation                                                                     "goods".
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                 1
                                     18-23538-rdd        Doc 5031      Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 40 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                    In re: Sears Holdings Corporation, et al.
Exhibit 1 - Reclassified Claims                                                                                                                               Case No. 18-23538 (RDD)
                                                                    Schedule of 503(b)(9) Claims to be Reclassified*
 Ref                                     Proof of Claim No.                               Asserted       Amount Reclassified as
  #       Name of Claimant               to be Reclassified     Asserted Debtor       503(b)(9) Priority General Unsecured Claim              Reason for Proposed Reclassification
  21. Barnes, Horace                            6795        Sears Holdings                    $4,000.00                $4,000.00          The Claim does not relate to the receipt of
                                                            Corporation                                                                   "goods".
  22. Barnes, Horace                            8062        Sears Holdings                    $4,000.00                $4,000.00          The Claim does not relate to the receipt of
                                                            Corporation                                                                   "goods".
  23. Basic Research                            5741        Sears Holdings                   $10,404.00               $10,404.00          The Claim relates to goods received by the
                                                            Corporation                                                                   Debtors outside the applicable 20-day window.
  24. Bauer, Joseph                             7736        Sears, Roebuck and Co.            $1,112.00                $1,112.00          The Claim does not relate to the receipt of
                                                                                                                                          "goods".
  25. Benitez Hermanos, Inc.                   1688        Sears Holdings                   $625,555.18                   $625,555.18     The Claim relates to goods received by the
                                                           Corporation                                                                    Debtors outside the applicable 20-day window.
  26. BIRD, ARTHUR & DORIS                     16819       Sears Holdings                    Unliquidated                  Unliquidated   The Claim does not relate to the receipt of
                                                           Corporation                                                                    "goods".
  27. Calamp Wireless Networks                 7876        Sears, Roebuck and Co.           $148,476.19                   $148,476.19     The Claim does not relate to the receipt of
      Corporation                                                                                                                         "goods".
  28. CARILUS, PIERRE                          10913       Sears Protection                  Unliquidated                  Unliquidated   The Claim provides no basis and no support for
                                                           Company (Florida), L.L.C.                                                      the asserted 503(b)(9) priority.
  29. CARLSON PET PRODUCTS                     8914        Sears Holdings                        $610.00                       $610.00    The Claim does not relate to goods received "by
                                                           Corporation                                                                    the Debtors".
  30. Cintas Corporation                       6220        Sears Holdings                      $4,630.92                     $4,630.92    The Claim does not relate to the receipt of
                                                           Corporation                                                                    "goods".
  31. City of Allen, TX - Utility Dept         9882        Sears Holdings                        $451.06                       $451.06    The Claim does not relate to the receipt of
                                                           Corporation                                                                    "goods".
  32. City of Orange                           9253        Sears Holdings                      $1,951.31                     $1,951.31    The Claim does not relate to the receipt of
                                                           Corporation                                                                    "goods".
  33. City of Statesville                      7109        Sears Holdings                     $14,983.17                   $14,983.17     The Claim does not relate to the receipt of
                                                           Corporation                                                                    "goods".
  34. Commercial Solutions, Inc.,              5106        Sears Holdings                     $73,089.09                   $73,089.09     The Claim does not relate to the receipt of
      dba Uncle Sam's Glass &                              Corporation                                                                    "goods".
      Door
  35. Coorun Limited                           12433       Sears Holdings                     $13,087.83                   $13,087.83 The Claim does not relate to goods received "by
                                                           Corporation                                                                the Debtors".
  36. CORDELL, DALE                            14952       Sears Holdings                     $12,065.25                   $12,065.25 The Claim does not relate to the receipt of
                                                           Corporation                                                                "goods".
  37. Crawford, Coy                            12341       Sears, Roebuck and Co.              $2,000.00                    $2,000.00 The Claim does not relate to the receipt of
                                                                                                                                      "goods".
  38. DAVCO MECHANICAL                         8028        Sears, Roebuck and Co.              $9,209.16                    $9,209.16 The Claim relates to goods received by the
      SERVICES LLC                                                                                                                    Debtors outside the applicable 20-day window.
  39. Delta Packaging, Inc.                    8564        Sears Holdings                     $10,088.88                   $10,088.88 The Claim relates to goods received by the
                                                           Corporation                                                                Debtors outside the applicable 20-day window.


* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                    2
                                  18-23538-rdd         Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 41 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit 1 - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                               Schedule of 503(b)(9) Claims to be Reclassified*
 Ref                               Proof of Claim No.                                Asserted       Amount Reclassified as
  #        Name of Claimant        to be Reclassified      Asserted Debtor       503(b)(9) Priority General Unsecured Claim       Reason for Proposed Reclassification
  40. Delta Packaging, Inc.               8658        Innovel Solutions, Inc.            $1,485.16                $1,485.16 The Claim relates to goods received by the
                                                                                                                              Debtors outside the applicable 20-day window.
  41.   DEWITT & FLO                     16246        Sears Holdings                     $2,700.00                $2,700.00 The Claim does not relate to the receipt of
        HOLLINGSWORTH                                 Corporation                                                             "goods".
  42.   EULER HERMES N.A as              10466        Kmart Corporation                    $364.75                  $364.75 The Claim does not relate to goods received "by
        Agent for KSH BRAND LLC                                                                                               the Debtors".
  43.   EULER HERMES N.A. as             10521        Kmart Holding                        $364.75                  $364.75 The Claim does not relate to goods received "by
        Agent for KSH BRAND LLC                       Corporation                                                             the Debtors".
  44.   FH Group                          1475        Sears, Roebuck and Co.             $2,607.68                $2,607.68 The Claim does not relate to goods received "by
                                                                                                                              the Debtors".
  45.   Foster, Paula & Kenneth          12037        Sears Holdings                     $7,519.00                $7,519.00 The Claim does not relate to the receipt of
                                                      Corporation                                                             "goods".
  46.   Fox, Viola                        6273        Sears Holdings                       $105.47                  $105.47 The Claim does not relate to the receipt of
                                                      Corporation                                                             "goods".
  47.   Gazda, Carol                     16764        Sears Home Improvement           Unliquidated              Unliquidated The Claim provides no basis and no support for
                                                      Products, Inc.                                                          the asserted 503(b)(9) priority.
  48.   Goode, Diahann A                 14736        Sears Home Improvement             $7,213.26                $7,213.26 The Claim does not relate to the receipt of
                                                      Products, Inc.                                                          "goods".
  49.   Goplus Corp                       1795        Sears Holdings                  $656,431.40               $656,431.40 The Claim does not relate to goods received "by
                                                      Corporation                                                             the Debtors".
  50.   Graddy, Harold & Mary            12758        Sears Holdings                       $200.00                  $200.00 The Claim does not relate to the receipt of
                                                      Corporation                                                             "goods".
  51.   Grogg, Norma                     12555        Sears Brands, L.L.C.                 $709.65                  $709.65 The Claim does not relate to the receipt of
                                                                                                                              "goods".
  52.   Hastings Utilities NE            10212        Kmart Corporation                  $2,089.80                $2,089.80 The Claim does not relate to the receipt of
                                                                                                                              "goods".
  53.   HENDERSON, CAROL ANN             18306        Sears Home Improvement            $16,186.00               $16,186.00 The Claim does not relate to the receipt of
                                                      Products, Inc.                                                          "goods".
  54.   Hetmeyer, Elijah                 11365        Sears Holdings                     $1,451.82                $1,451.82 The Claim does not relate to the receipt of
                                                      Corporation                                                             "goods".
  55.   Hunt & Sons                       7955        California Builder                 $9,568.76                $9,568.76 The Claim does not relate to the receipt of
                                                      Appliances, Inc.                                                        "goods".
  56.   HUNTER, LYNN                     11728        Kmart Holding                        $358.00                  $358.00 The Claim does not relate to the receipt of
                                                      Corporation                                                             "goods".
  57.   Industrias De Moveis Rotta        2686        Sears, Roebuck de               $108,315.07               $108,315.07 The Claim relates to goods received by the
        Ltda                                          Puerto Rico, Inc.                                                       Debtors outside the applicable 20-day window.
  58.   Ingenico Inc.                    18689        Sears Holdings                     $9,742.50                $9,742.50 The Claim does not relate to the receipt of
                                                      Management Corporation                                                  "goods".
  59.   Inna Maze                        15903        Sears Holdings                     $1,232.00                $1,232.00 The Claim does not relate to the receipt of
                                                      Corporation                                                             "goods".
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                 3
                                  18-23538-rdd         Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 42 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit 1 - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                                Schedule of 503(b)(9) Claims to be Reclassified*
 Ref                                 Proof of Claim No.                               Asserted       Amount Reclassified as
  #        Name of Claimant          to be Reclassified     Asserted Debtor       503(b)(9) Priority General Unsecured Claim                 Reason for Proposed Reclassification
  60. INTEGRATED SERVICE                   10449        Sears Holdings                 $201,153.81               $201,153.81             The Claim does not relate to the receipt of
      MGT LLC                                           Corporation                                                                      "goods".
  61. Jabtec, LLC                           5200        Sears Holdings                    $8,302.50                $8,302.50             The Claim relates to goods received by the
                                                        Corporation                                                                      Debtors outside the applicable 20-day window.
  62. JET COLLECTION CORP.                  462         Sears Holdings                 $592,276.78               $592,276.78             The Claim relates to goods received by the
                                                        Corporation                                                                      Debtors outside the applicable 20-day window.
  63. Joiner, Candis                        6984        Sears Holdings                       $15.00                   $15.00             The Claim does not relate to the receipt of
                                                        Corporation                                                                      "goods".
  64. JS-Fantasy, Inc.                      876         Sears Holdings                 $251,585.91               $251,585.91             The Claim relates to goods received by the
                                                        Corporation                                                                      Debtors outside the applicable 20-day window.
  65. Juan, Angeles                        13155        Sears, Roebuck and Co.              $800.00                  $800.00             The Claim does not relate to the receipt of
                                                                                                                                         "goods".
  66. KC Tool, LLC                          2962          Sears Holdings                         $864.48                       $864.48   The Claim does not relate to goods received "by
                                                          Corporation                                                                    the Debtors".
  67. Kingswell, Inc.                      10816          Sears Holdings                       $1,208.40                     $1,208.40   The Claim relates to goods received by the
                                                          Corporation                                                                    Debtors outside the applicable 20-day window.
  68. KTM Ventures LLC dba                  2968          Sears Holdings                       $2,599.04                     $2,599.04   The Claim does not relate to goods received "by
      USAetail                                            Corporation                                                                    the Debtors".
  69. KTM Ventures LLC dba                 10568          Sears Holdings                       $2,599.04                     $2,599.04   The Claim does not relate to goods received "by
      USAetail                                            Corporation                                                                    the Debtors".
  70. Kulzer Limited                       12432          Sears Holdings                      $47,512.95                   $47,512.95    The Claim does not relate to goods received "by
                                                          Corporation                                                                    the Debtors".
  71. L&K PARTNERS INC.                    14034          Sears Holdings                    $104,697.78                   $104,697.78    The Claim does not relate to the receipt of
                                                          Management Corporation                                                         "goods".
  72. La Ornamental & Rack Corp            11137          Sears Holdings                       $2,966.67                     $2,966.67   The Claim does not relate to goods received "by
                                                          Management Corporation                                                         the Debtors".
  73. LDC ENTERPRISE INC.                  12819          Sears Holdings                      $52,653.72                   $52,653.72    The Claim relates to goods received by the
      LTD.                                                Corporation                                                                    Debtors outside the applicable 20-day window.
  74. LOPEZ, JESSE                          7114          Sears Holdings                       $1,125.00                     $1,125.00   The Claim does not relate to the receipt of
                                                          Corporation                                                                    "goods".
  75. Lucinbill, Inc.                       2127          Sears Holdings                         $525.00                       $525.00   The Claim does not relate to the receipt of
                                                          Management Corporation                                                         "goods".
  76. MARRO, GREG                          18360          Sears Home Improvement                 $500.00                       $500.00   The Claim does not relate to the receipt of
                                                          Products, Inc.                                                                 "goods".
  77. Martinez Cabrera, Juan                7599          Sears Holdings                       $2,322.00                     $2,322.00   The Claim provides no basis and no support for
                                                          Corporation                                                                    the asserted 503(b)(9) priority.
  78. MAURICIO PLUMBING                    18643          Sears Holdings                      $11,113.00                   $11,113.00    The Claim does not relate to the receipt of
      SERVICES                                            Management Corporation                                                         "goods".
  79. MCCOY, JACKIE                        15847          Sears Home Improvement               $1,116.00                     $1,116.00   The Claim does not relate to the receipt of
                                                          Products, Inc.                                                                 "goods".
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                   4
                                   18-23538-rdd        Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 43 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit 1 - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                           Schedule of 503(b)(9) Claims to be Reclassified*
 Ref                            Proof of Claim No.                               Asserted       Amount Reclassified as
  #        Name of Claimant     to be Reclassified     Asserted Debtor       503(b)(9) Priority General Unsecured Claim                     Reason for Proposed Reclassification
  80. McKently Malak Architects,       5100        Sears Holdings                   $23,562.29               $23,562.29                 The Claim does not relate to the receipt of
      Inc.                                         Corporation                                                                          "goods".
  81. McNaughton, Kevin               10443        Sears Holdings                      $700.00                  $700.00                 The Claim provides no basis and no support for
                                                   Corporation                                                                          the asserted 503(b)(9) priority.
  82. Mei-Yip, Cindy                  15431        Sears Holdings                      $475.00                  $475.00                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  83. Membrila, Tomas                  1460        Sears Holdings                      $201.63                  $201.63                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  84. MICROSYSTEMS INC                12768        Sears Holdings                    $3,500.00                $3,500.00                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  85. Mike Media Group Inc             1566        Sears Holdings                    $6,000.00                $6,000.00                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  86. MIRJALILI, EBRAHIM              18184        Sears Holdings                    $4,162.38                $4,162.38                 The Claim provides no basis and no support for
                                                   Corporation                                                                          the asserted 503(b)(9) priority.
  87. MITCHELL, SHAWNA                13674        Sears Holdings                  Unliquidated              Unliquidated               The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  88. Moore, Arlene M                 17020        Sears Home Improvement            $8,313.78                $8,313.78                 The Claim does not relate to the receipt of
                                                   Products, Inc.                                                                       "goods".
  89. Morales, Betty                   7626        Sears Holdings                    $2,100.00                $2,100.00                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  90. MOROZ, NATALIE &                14191        Sears Home Improvement           $22,421.76               $22,421.76                 The Claim does not relate to the receipt of
      GEORGE                                       Products, Inc.                                                                       "goods".
  91. Mount, Karen                    10458        Sears Holdings                    $8,000.00                $8,000.00                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  92. National Gas & Oil               6396        Sears Holdings                      $125.83                  $125.83                 The Claim does not relate to the receipt of
      Cooperative                                  Corporation                                                                          "goods".
  93. National Subrogation             9065        Sears Holdings                   $12,910.46               $12,910.46                 The Claim does not relate to the receipt of
      Services LLC                                 Corporation                                                                          "goods".
  94. Nelson, Dayna Diane             11373        Sears Holdings                  Unliquidated              Unliquidated               The Claim provides no basis and no support for
                                                   Corporation                                                                          the asserted 503(b)(9) priority.
  95. New Dimensions                   3923        Sears Holdings                      $720.28                  $720.28                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
  96. Nichols Paper and Supply,        8941        Sears Holdings                      $856.07                  $856.07                 The Claim relates to goods received by the
      Co.                                          Corporation                                                                          Debtors outside the applicable 20-day window.
  97. Norwood, Starla                 18698        Sears Holdings                    $7,400.00                $7,400.00                 The Claim provides no basis and no support for
                                                   Corporation                                                                          the asserted 503(b)(9) priority.
  98. OAK BROOK MECHANICAL             6139        Kmart Stores of Illinois            $596.00                  $596.00                 The Claim does not relate to the receipt of
      SERVICES, INC.                               LLC                                                                                  "goods".
  99. OWENS III, JOHN WILLIAM          7100        Sears Holdings                      $250.00                  $250.00                 The Claim does not relate to the receipt of
                                                   Corporation                                                                          "goods".
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                 5
                                  18-23538-rdd         Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 44 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit 1 - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                              Schedule of 503(b)(9) Claims to be Reclassified*
Ref                               Proof of Claim No.                                Asserted       Amount Reclassified as
 #        Name of Claimant        to be Reclassified      Asserted Debtor       503(b)(9) Priority General Unsecured Claim       Reason for Proposed Reclassification
100. Pepperidge Farm,                   14464        Kmart Corporation                 $29,233.71               $29,233.71 The Claim relates to goods received by the
     Incorporated                                                                                                            Debtors outside the applicable 20-day window.
101. PNE International LLC               4661        Sears Holdings                     $3,731.58                $3,731.58 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
102. Pocahontas Star Herald              1494        Sears Holdings                     $1,650.00                $1,650.00 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
103. PORTER, CLAYTON                    14201        Sears Home Improvement             $8,634.56                $8,634.56 The Claim does not relate to the receipt of
                                                     Products, Inc.                                                          "goods".
104. PRAIRIE ELECTRIC                    3140        Sears Holdings                     $3,823.42                $3,823.42 The Claim does not relate to the receipt of
     COMPANY INC                                     Corporation                                                             "goods".
105. Prairie Electric Company Inc       10987        Sears Holdings                    $10,961.68               $10,961.68 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
106. Premier Water Systems               7185        Sears Holdings                     $5,164.51                $5,164.51 The Claim does not relate to goods received "by
                                                     Corporation                                                             the Debtors".
107. PUCELY, JOEL                        7102        Sears Holdings                       $400.00                  $400.00 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
108. Qassis, Ureib                      15874        Kmart Corporation                Unliquidated              Unliquidated The Claim provides no basis and no support for
                                                                                                                             the asserted 503(b)(9) priority.
109. QFS Quality for Sale                5272        Sears Holdings                    $89,297.76               $89,297.76 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
110. Qualimax Marketing Inc              2321        Sears Holdings                     $1,499.44                $1,499.44 The Claim does not relate to goods received "by
                                                     Corporation                                                             the Debtors".
111. Qualimax Marketing Inc             19123        Sears Holdings                     $1,499.44                $1,499.44 The Claim does not relate to goods received "by
                                                     Corporation                                                             the Debtors".
112. Ranscapes, Inc.                     7732        Sears Holdings                     $5,550.04                $5,550.04 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
113. Red Bull Distribution              11788        Sears Holdings                    $21,794.39               $21,794.39 The Claim relates to goods received by the
     Company, Inc                                    Corporation                                                             Debtors outside the applicable 20-day window.
114. REGIS ELECTRIC LLC                 16323        Kmart Corporation                  $1,463.54                $1,463.54 The Claim does not relate to the receipt of
                                                                                                                             "goods".
115. Residential Builders                7564        California Builder                 $8,500.00                $8,500.00 The Claim does not relate to the receipt of
     Association (RBA)                               Appliances, Inc.                                                        "goods".
116. ReviewTrackers Inc                  477         Sears Holdings                     $2,128.31                $2,128.31 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
117. Rhett PDX LLC                      11539        Sears Holdings                     $2,751.39                $2,751.39 The Claim does not relate to goods received "by
                                                     Corporation                                                             the Debtors".
118. Rodriguez Santos, Antonia          19030        Sears Holdings                    $15,725.00               $15,725.00 The Claim does not relate to the receipt of
                                                     Corporation                                                             "goods".
119. RTH Mechanical Services,            5634        Sears Holdings                       $730.00                  $730.00 The Claim does not relate to the receipt of
     Inc                                             Corporation                                                             "goods".
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                 6
                                   18-23538-rdd        Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 45 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                    In re: Sears Holdings Corporation, et al.
Exhibit 1 - Reclassified Claims                                                                                                                               Case No. 18-23538 (RDD)
                                                               Schedule of 503(b)(9) Claims to be Reclassified*
Ref                                  Proof of Claim No.                              Asserted       Amount Reclassified as
 #       Name of Claimant            to be Reclassified     Asserted Debtor      503(b)(9) Priority General Unsecured Claim                   Reason for Proposed Reclassification
120. Rubio, Mauricio                        6969        Sears Holdings                  $11,113.00               $11,113.00               The Claim does not relate to the receipt of
                                                        Management Corporation                                                            "goods".
121. Rubio, Mauricio                        9957        Sears Holdings                  $11,113.00               $11,113.00               The Claim does not relate to the receipt of
                                                        Management Corporation                                                            "goods".
122. RUSH, ADRIENNE                        12618        Sears Holdings                  $10,810.00               $10,810.00               The Claim does not relate to the receipt of
                                                        Management Corporation                                                            "goods".
123. SABRINIS ROYAL TREATS                 18862        Kmart Corporation                $8,290.00                $8,290.00               The Claim relates to goods received by the
     LLC                                                                                                                                  Debtors outside the applicable 20-day window.
124. Sabrinis Treats                        4586          Kmart Corporation                    $8,280.00                     $8,280.00    The Claim relates to goods received by the
                                                                                                                                          Debtors outside the applicable 20-day window.
125. Service 1 Electric                      803          Sears Holdings                       $1,015.00                     $1,015.00    The Claim does not relate to the receipt of
                                                          Corporation                                                                     "goods".
126. Shaifah Salahuddin                    16579          Kmart Holding                      Unliquidated                  Unliquidated   The Claim provides no basis and no support for
                                                          Corporation                                                                     the asserted 503(b)(9) priority.
127. Shoezoo.com LLC                        3917          Sears Holdings                       $7,804.73                     $7,804.73    The Claim does not relate to goods received "by
                                                          Corporation                                                                     the Debtors".
128. Silver Springs Bottled Water            711          Sears Holdings                      $39,223.44                   $39,223.44     The Claim does not relate to goods received "by
     Co                                                   Corporation                                                                     the Debtors".
129. SILVER SPRINGS                        10290          Sears Holdings                      $39,223.44                   $39,223.44     The Claim does not relate to goods received "by
     BOTTLED WATER CO INC                                 Corporation                                                                     the Debtors".
130. Simpson, Pat                          19213          Sears Home Improvement               $5,000.00                     $5,000.00    The Claim provides no basis and no support for
                                                          Products, Inc.                                                                  the asserted 503(b)(9) priority.
131. SK Jewel Inc.                         13343          Sears Holdings                         $199.99                       $199.99    The Claim does not relate to goods received "by
                                                          Corporation                                                                     the Debtors".
132. Small Engine and Mower                 4654          Sears Holdings                         $200.67                       $200.67    The Claim does not relate to the receipt of
     Services, llc                                        Management Corporation                                                          "goods".
133. Smartek USA Inc                       11018          Sears Holdings                         $512.97                       $512.97    The Claim does not relate to goods received "by
                                                          Corporation                                                                     the Debtors".
134. SMITH, BENNY                          13647          Sears Holdings                       $1,500.00                     $1,500.00    The Claim does not relate to the receipt of
                                                          Corporation                                                                     "goods".
135. SMITH, SHIRLEY                        10799          Sears Holdings                         $119.00                       $119.00    The Claim does not relate to the receipt of
                                                          Corporation                                                                     "goods".
136. Sophias Style Boutique                12790          Sears Holdings                      $27,328.68                   $27,328.68     The Claim does not relate to goods received "by
                                                          Corporation                                                                     the Debtors".
137. SOUTH WATER SIGNS                      9060          Sears Holdings                      $20,640.00                   $20,640.00     The Claim does not relate to the receipt of
                                                          Corporation                                                                     "goods".
138. STAR TRIBUNE MEDIA                     9306          Sears Holdings                       $2,277.25                     $2,277.25    The Claim does not relate to the receipt of
     COMPANY LLC                                          Corporation                                                                     "goods".
139. State Chemical Sales                   7998          Sears, Roebuck de                    $1,244.27                     $1,244.27    The Claim relates to goods received by the
     Company International, Inc.                          Puerto Rico, Inc.                                                               Debtors outside the applicable 20-day window.
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                    7
                                  18-23538-rdd         Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 46 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit 1 - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                               Schedule of 503(b)(9) Claims to be Reclassified*
Ref                                 Proof of Claim No.                               Asserted       Amount Reclassified as
 #       Name of Claimant           to be Reclassified     Asserted Debtor       503(b)(9) Priority General Unsecured Claim                 Reason for Proposed Reclassification
140. STIPECHE, JUSTO                      18912        Sears Protection                    $562.00                    $562.00           The Claim provides no basis and no support for
                                                       Company                                                                          the asserted 503(b)(9) priority.
141.   Swanier, Ingrid S.                 19379        Sears Home Improvement           $11,818.96                 $11,818.96           The Claim provides no basis and no support for
                                                       Products, Inc.                                                                   the asserted 503(b)(9) priority.
142.   Swanier, Ingrid S.                 19402        Sears Home Improvement           $11,818.96                 $11,818.96           The Claim provides no basis and no support for
                                                       Products, Inc.                                                                   the asserted 503(b)(9) priority.
143.   TAYLOR, CORY                        7093        Sears Holdings                      $500.00                    $500.00           The Claim does not relate to the receipt of
                                                       Corporation                                                                      "goods".
144.   Test Equipment Depot                5235        Sears Holdings                    $2,489.87                  $2,489.87           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
145.   Thasku Joseph, Carmen              19885        Sears Holdings              $15,000,000.00              $15,000,000.00           The Claim relates to goods received by the
       Joseph, and Akimine Walter                      Corporation                                                                      Debtors outside the applicable 20-day window.
146.   The Best Deals For You LLC          2409        Sears Holdings                    $5,712.27                  $5,712.27           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
147.   THE BEST DEALS FOR                  9634        Sears, Roebuck and Co.            $5,712.27                  $5,712.27           The Claim does not relate to goods received "by
       YOU LLC                                                                                                                          the Debtors".
148.   THE CHAMBERLAIN                    13854        Sears Home & Business            $81,635.63                 $81,635.63           The Claim relates to goods received by the
       GROUP, INC                                      Franchises, Inc.                                                                 Debtors outside the applicable 20-day window.
149.   The Deal Rack, LLC                  357         Sears Holdings                    $4,781.49                  $4,781.49           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
150.   The Rockies LLC                       2         Sears Home Improvement            $1,970.75                  $1,970.75           The Claim does not relate to the receipt of
                                                       Products, Inc.                                                                   "goods".
151.   Tomchak, Julie                      6461        Sears Holdings                    $6,900.00                  $6,900.00           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
152.   Tovar, Raquel                      11757        Sears Holdings                      $127.00                    $127.00           The Claim does not relate to the receipt of
                                                       Corporation                                                                      "goods".
153.   Township of Moorestown, NJ          7918        Sears Holdings                      $974.00                    $974.00           The Claim does not relate to the receipt of
                                                       Corporation                                                                      "goods".
154.   TOY2U MANUFACTORY                  15896        Sears, Roebuck and Co.           $30,358.08                 $30,358.08           The Claim relates to goods received by the
       COMPANY LIMITED                                                                                                                  Debtors outside the applicable 20-day window.
155.   Toynk Toys LLC                      848         Sears Holdings                    $4,456.07                  $4,456.07           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
156.   Traddictivas Limited               12481        Sears Holdings                   $81,121.44                 $81,121.44           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
157.   Traddictivas Limited               12493        Sears Holdings                   $81,121.44                 $81,121.44           The Claim does not relate to goods received "by
                                                       Corporation                                                                      the Debtors".
158.   Trapani, Susan                      9670        Sears Holdings                  Unliquidated                Unliquidated         The Claim does not relate to the receipt of
                                                       Corporation                                                                      "goods".
159.   Tri Great International Ltd.        180         Sears, Roebuck and Co.         $181,672.00                 $181,672.00           The Claim relates to goods received by the
                                                                                                                                        Debtors outside the applicable 20-day window.
* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                  8
                                  18-23538-rdd         Doc 5031        Filed 08/29/19 Entered 08/29/19 15:03:24                    Main Document
                                                                                    Pg 47 of 47
Debtors' Fifth Omnibus Objection to Claims                                                                                                   In re: Sears Holdings Corporation, et al.
Exhibit 1 - Reclassified Claims                                                                                                                              Case No. 18-23538 (RDD)
                                                            Schedule of 503(b)(9) Claims to be Reclassified*
Ref                              Proof of Claim No.                               Asserted       Amount Reclassified as
 #        Name of Claimant       to be Reclassified     Asserted Debtor       503(b)(9) Priority General Unsecured Claim       Reason for Proposed Reclassification
160. TRI GREAT                          288         Kmart Holding                    $26,352.00               $26,352.00 The Claim relates to goods received by the
     INTERNATIONAL LTD.                             Corporation                                                            Debtors outside the applicable 20-day window.
161. Tribune Publishing Company        16614        Sears, Roebuck and Co.         $105,813.58               $105,813.58 The Claim does not relate to the receipt of
                                                                                                                           "goods".
162. VACCARO, R                        12110        Sears Home Improvement              $500.00                  $500.00 The Claim does not relate to goods received "by
                                                    Products, Inc.                                                         the Debtors".
163. Valassis Direct Mail, Inc.         7961        Sears Holdings                   $11,687.36               $11,687.36 The Claim relates to goods received by the
                                                    Management Corporation                                                 Debtors outside the applicable 20-day window.
164. Valdiva Perez, Leticia             8847        Sears, Roebuck and Co.         $275,000.00               $275,000.00 The Claim does not relate to goods received "by
                                                                                                                           the Debtors".
165. Vibes Media LLC                    4312        Sears Holdings                 $183,729.33               $183,729.33 The Claim does not relate to the receipt of
                                                    Management Corporation                                                 "goods".
166. Violet Limited                    12639        Sears Holdings                   $10,985.21               $10,985.21 The Claim does not relate to goods received "by
                                                    Corporation                                                            the Debtors".
167. W S C                             15040        Sears Holdings                  Unliquidated              Unliquidated The Claim does not relate to the receipt of
                                                    Corporation                                                            "goods".
168. WAGABAZA, WILLIAM                 11259        Sears Holdings                   $12,000.00               $12,000.00 The Claim does not relate to goods received "by
                                                    Corporation                                                            the Debtors".
169. WATSON, VIRGINIA                  12258        Sears Holdings                    $1,400.00                $1,400.00 The Claim does not relate to the receipt of
                                                    Corporation                                                            "goods".
170. Whitebox Multi-Strategy           18127        Kmart Corporation                 $1,979.28                $1,979.28 The Claim does not relate to goods received "by
     Partners, LP as Transferee                                                                                            the Debtors".
     of CRG Financial LLC (As
     Assignee of Topet USA Inc.)
171. Whitebox Multi-Strategy            4547        Sears Holdings                   $92,496.02               $92,496.02 The Claim does not relate to the receipt of
     Partners, LP as Transferee                     Management Corporation                                                 "goods".
     of PeopleShare LLC
172. WILLISTON OBSERVER                13374        Sears Holdings                      $395.00                  $395.00 The Claim does not relate to the receipt of
                                                    Corporation                                                            "goods".
173. Wolfe, Jack Douglas               10255        Sears Holdings                    $9,647.35                $9,647.35 The Claim does not relate to goods received "by
                                                    Corporation                                                            the Debtors".
174. ZOOMUSA                            7972        Sears Holdings                   $17,661.99               $17,661.99 The Claim does not relate to goods received "by
                                                    Corporation                                                            the Debtors".




* The Debtors' hereby reserve the right to object in the future to any of the Claims listed in this Schedule on any ground, and to amend, modify, or supplement the Objection and this
Schedule, as applicable.                                                                                                                                                                 9
